EXECUTION COPY


Published Deal CUSIP: __________
Published Revolving Facility CUSIP: __________

______________________________________________________________________________




CREDIT AGREEMENT


among


THE WESTERN UNION COMPANY,
as the Company,


THE BANKS NAMED HEREIN,


CITIBANK, N.A.,
as Administrative Agent


BANK OF AMERICA, N.A. and
THE BANK OF NEW YORK MELLON,
as Syndication Agents


and


BARCLAYS BANK PLC
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


$1,650,000,000 Revolving Credit Facility


Dated as of September 29, 2015


CITIGROUP GLOBAL MARKETS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Book Runners




______________________________________________________________________________









--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page

SECTION 1
DEFINITIONS
1.1
Defined Terms    

 
2



1.2
Other Definitional Provisions    

 
20



1.3
Accounting Terms

 
21



1.4
Exchange Rates; Currency Equivalents

 
21



1.5
Computation of Dollar Amounts

 
22



1.6
Times of Day

 
22



SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
2.1
Commitments

 
22



2.2
Notes

 
23



2.3
Procedure for Borrowing

 
23



2.4
Fees

 
24



2.5
Termination or Reduction of Commitments

 
25



2.6
Prepayments

 
25



2.7
Conversion and Continuation Options


i

--------------------------------------------------------------------------------



 
26



2.8
Minimum Amounts of Tranches

 
26



2.9
Interest Rates and Payment Dates

 
27



2.10
Computation of Interest and Fees

 
28



2.11
Inability to Determine Interest Rate

 
28



2.12
Pro Rata Treatment and Payments

 
29



2.13
Illegality

 
31



2.14
Requirements of Law

 
32



2.15
Taxes

 
33



2.16
Indemnity

 
37



2.17
Action of Affected Banks

 
38



2.18
[Reserved]

 
39



2.19
[Reserved]

 
39



2.20
Increase of Commitments

 
39



2.21
Payment in Full at Maturity

 
40



2.22
Letter of Credit Subfacility

 
40



2.23
Indemnification of Issuing Lenders; Nature of Issuing Lenders’ Duties.

 
44




ii

--------------------------------------------------------------------------------



    
2.24
Defaulting Banks

 
45



2.25
Extension of Termination Date

 
48



2.26
Cash Collateral

 
50





SECTION 3
REPRESENTATIONS AND WARRANTIES
3.1
Financial Condition

 
52



3.2
No Change

 
52



3.3
Corporate Existence; Compliance with Law

 
52



3.4
Corporate Power; Authorization; Enforceable Obligations

 
52



3.5
No Legal Bar

 
53



3.6
No Material Litigation

 
53



3.7
Federal Regulations

 
53



3.8
Investment Company Act

 
54



3.9
Purpose of Loans

 
54



3.10
Disclosure

 
54



3.11
Ranking

 
54



3.12
AML Laws; Anti-Corruption Laws; Sanctions


iii

--------------------------------------------------------------------------------



 
54





SECTION 4
CONDITIONS PRECEDENT
4.1
Conditions to Effectiveness

 
54



4.2
Conditions to Each Loan

 
56





SECTION 5
AFFIRMATIVE COVENANTS
5.1
Financial Statements

 
57



5.2
Certificates; Other Information

 
58



5.3
Conduct of Business and Maintenance of Existence

 
58



5.4
Inspection of Property; Books, Records and Discussions

 
59



5.5
Notices

 
59



5.6
Taxes

 
60





SECTION 6
NEGATIVE COVENANTS
6.1
Limitation on Significant Subsidiary Indebtedness

 
60



6.2
Limitation on Liens

 
61




iv

--------------------------------------------------------------------------------



6.3
Limitation on Sales and Leasebacks

 
62



6.4
Limitations on Fundamental Changes

 
63



6.5
Limitations on Restrictions on Dividends

 
63



6.6
Financial Covenant

 
63



6.7
Use of Proceeds

 
64





SECTION 7
EVENTS OF DEFAULT
SECTION 8
THE ADMINISTRATIVE AGENT
8.1
Appointment

 
66



8.2
Delegation of Duties

 
67



8.3
Exculpatory Provisions

 
67



8.4
Reliance by Administrative Agent

 
68



8.5
Rights as a Bank

 
69





8.6
Non-Reliance on Administrative Agent and Other Banks

 
69



8.7
Indemnification by Banks

 
70



8.8
Resignation of Administrative Agent

 
70




v

--------------------------------------------------------------------------------



8.9
No Other Duties, etc.

 
71



8.10
Administrative Agent May File Proofs of Claim

 
71





SECTION 9
MISCELLANEOUS
9.1
Amendments and Waivers

 
72



9.2
Notices

 
73



9.3
No Waiver; Cumulative Remedies

 
75



9.4
Survival of Representations and Warranties

 
75



9.5
Payment of Expenses

 
75



9.6
Successors and Assigns; Participations; Purchasing Banks

 
76



9.7
Adjustments; Set-off

 
80



9.8
Table of Contents and Section Headings

 
81



9.9
Confidentiality

 
81



9.10
Patriot Act Notice

 
82



9.11
Counterparts

 
82



9.12
Severability

 
82



9.13
Integration


vi

--------------------------------------------------------------------------------



 
82



9.14
GOVERNING LAW

 
82



9.15
Submission To Jurisdiction; Waivers

 
82



9.16
Acknowledgements

 
83



9.17
WAIVERS OF JURY TRIAL

 
83



9.18
Effectiveness

 
84



9.19
Judgment Currency

 
84








vii

--------------------------------------------------------------------------------





Schedules
Schedule 1.1    Banks and Commitments
Schedule 3.6    Material Litigation
Exhibits
Exhibit A    Form of Note
Exhibit B    Form of Borrowing Certificate
Exhibit C    Form of Opinion of Counsel
Exhibit D    Form of Commitment Transfer Supplement
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Commitment Increase Supplement
Exhibit G    Forms of U.S. Tax Compliance Certificates








--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of September 29, 2015, among THE WESTERN UNION
COMPANY, a Delaware corporation (the “Company”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Banks”), CITIBANK, N.A. and BANK OF AMERICA, N.A., in their respective
capacities as Issuing Lenders (in such capacity, each together with its
successors in such capacity, an “Issuing Lender”), BANK OF AMERICA, N.A. and THE
BANK OF NEW YORK MELLON, as Syndication Agents (in such capacity, the
“Syndication Agents”), BARCLAYS BANK PLC, U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and CITIBANK,
N.A., as administrative agent for the Banks hereunder (in such capacity, the
“Administrative Agent”).
BACKGROUND STATEMENT
The Company has requested that the Banks make available to the Company a
revolving credit facility in the aggregate principal amount of
$1,650,000,000.00. The Company will use the proceeds of these facilities as
provided in subsection 3.9. The Banks are willing to make available to the
Company the credit facilities described herein subject to and on the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1
DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Adjusted Base Rate”: at any time with respect to any Base Rate Loan, a rate per
annum equal to the Base Rate as in effect at such time plus the Applicable
Margin for Base Rate Loans as in effect at such time.
“Adjusted LIBOR Rate”: with respect to any LIBOR Loan for any Interest Period, a
rate per annum equal to the LIBOR Rate as in effect for such Interest Period
plus the Applicable Margin for LIBOR Loans as in effect at such time.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate”: as to any Person, any other Person (whether or not existing as at
the date hereof) that, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting

2

--------------------------------------------------------------------------------



power for the election of directors (or persons per forming similar functions)
of such Person or (ii) direct or cause the direction of the management and
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Agreement”: this Credit Agreement.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Company or the Company’s Subsidiaries from time to time concerning or
relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin”: with respect to each day for each Type of Loan and for the
Letter of Credit Fee, the rate per annum based on the Ratings in effect on such
day as set forth under the relevant column heading below:
Rating
LIBOR Rate/Letters of Credit
Base Rate
Rating I
0.900%
0.000%
Rating II
1.000%
0.000%
Rating III
1.100%
0.100%
Rating IV
1.300%
0.300%
Rating V
1.500%
0.500%

“Applicable Time”: with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Approved Fund”: any Fund that is administered or managed by (i) a Bank, (ii) an
Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (i) the amount of such Bank’s Commitment over (ii) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of all Loans made by such Bank then outstanding plus the Bank’s Commitment
Percentage of outstanding LOC Obligations at such time.
“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code.
“Base Rate”: on any day, the highest of (i) the per annum interest rate publicly
announced from time to time by Citibank in New York, New York to be its base
rate (which may not necessarily be its lowest or best lending rate), as adjusted
to conform to changes in such base rate as of the opening of business on such
date, (ii) the Federal Funds Rate plus 0.5% per annum,

3

--------------------------------------------------------------------------------



as adjusted to conform to changes in the Federal Funds Rate as of the opening of
business on such date and (iii) the LIBOR Rate for an Interest Period of one
month commencing on such date plus 1.0% per annum, as adjusted to conform to
changes in such LIBOR Rate as of the opening of business on such date.
“Base Rate Loan”: any Loan the rate of interest applicable to which is based
upon the Adjusted Base Rate.
“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.
“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3 as a date on which the Company requests the Banks to make Loans
hereunder.
“Business Day”: a day other than a Saturday or Sunday or a day on which
commercial banks in New York City, New York, are authorized or required by law
to close; provided, however, that (i) when used to describe the date of any
borrowing of, or any payment or interest rate determination in respect of, a
LIBOR Loan, the term “Business Day” shall also exclude any day on which
commercial banks are not open for dealings in Dollar deposits in the London
interbank market and (ii) when used in connection with a Foreign Currency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for foreign exchange dealings between banks in the exchange of the home country
of such Foreign Currency (or, in the case of a Foreign Currency Loan denominated
in Euro, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open).
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Banks, as collateral for LOC Obligations or obligations of Banks to fund
participations in respect of LOC Obligations (as the context may require), cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

4

--------------------------------------------------------------------------------



thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (i) the power to elect, appoint or cause the election
or appointment of at least a majority of the members of the Board of Directors
of the Company (or any other Person to which all or substantially all of the
properties and assets of the Company have been transferred), through beneficial
ownership of the Capital Stock of the Company (or such other Person) or through
contract, agreement, arrangement or proxy, or (ii) all or substantially all of
the consolidated properties and assets of the Company.
“Citibank”: Citibank, N.A.
“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.
“Code”: the Internal Revenue Code of 1986.
“Commitment”: as to any Bank, the obligation of such Bank (i) to make Loans to
the Company hereunder and (ii) to purchase participation interests in the
Letters of Credit, in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any one time outstanding not to exceed the
amount set forth opposite such Bank’s name on Schedule 1.1 or in the Commitment
Transfer Supplement pursuant to which it became a Bank, as such amount may be
reduced pursuant to subsection 2.5 or 9.6 or increased pursuant to
subsection 2.20 or 9.6.
“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.
“Commitment Period”: as to any Bank, the period from and including the Closing
Date to but not including the Termination Date applicable to such Bank or such
earlier date on which the Commitments shall terminate as provided herein.
“Commitment Transfer Supplement”: a commitment transfer supplement entered into
by a Bank and an Eligible Assignee (with the consent of any party whose consent
is required by subsection 9.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit D (or any other form approved by the
Administrative Agent and the Company).
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

5

--------------------------------------------------------------------------------



“Competitor”: any Person significantly and directly engaged in the business of
payment instruments or consumer funds transfers.
“Compliance Certificate”: as defined in subsection 2.25(b).
“Consenting Bank”: as defined in subsection 2.25(b).
“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including
depreciation, depletion and amortization) applicable thereto and less
(i) minority interests and (ii) liabilities (determined in accordance with GAAP)
which, in accordance with their terms, will be settled within one year after the
date of determination.
“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the unremitted earnings of any corporation which is not a
Subsidiary, (ii) gains from the write-up in the book value of any asset and
(iii) in the case of an acquisition of any Person which is accounted for on a
purchase basis, earnings of such Person prior to its becoming a Subsidiary.
“Consolidated Net Worth”: the sum of (i) the par value (or value stated on the
books of such corporation) of the capital stock of all classes of the Company
and its Subsidiaries, plus (or minus in the case of a deficit) (ii) the amount
of the consolidated surplus, whether capital or earned, of the Company and its
Subsidiaries, and plus (or minus in the case of a deficit) (iii) retained
earnings of the Company and its Subsidiaries, all as determined in accordance
with GAAP; provided, however, that Consolidated Net Worth shall exclude the
effects of currency translation adjustments and the application of FAS 115.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Bank”: subject to subsection 2.24(b), any Bank that (i) has failed
to (A) perform any of its funding obligations hereunder, including in respect of
its Loans or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Bank’s determination that one or more conditions

6

--------------------------------------------------------------------------------



precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, any Issuing Lender or
any other Bank any other amount required to be paid by it hereunder (including
in respect of its Participation Interests) within two Business Days of the date
when due; (ii) has notified the Company, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied); (iii) has failed, within three Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Company); or (iv) has, or has a
direct or indirect parent company that has, (A) become the subject of a
proceeding under any Debtor Relief Law, or (B) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors (other than by way of an Undisclosed Administration (as defined below)
that is not expected to impair or delay the funding of any obligation of such
Bank hereunder) or similar Person charged with reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such a capacity;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any one or more of clauses (i) through
(iv) above shall be conclusive and binding absent demonstrable error, and such
Bank shall be deemed to be a Defaulting Bank (subject to subsection 2.24(b))
upon delivery of written notice of such determination to the Company, each
Issuing Lender and each Bank. “Undisclosed Administration” means in relation to
a Lender the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.
“Dollar Amount”: at any time, (i) with respect to Dollars or an amount
denominated in Dollars, such amount and (ii) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.
“Dollars” and “$”: dollars in lawful currency of the United States of America.

7

--------------------------------------------------------------------------------



“EBITDA”: for any period, net income (or net loss) plus the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) any other noncash deductions, losses or charges made in determining
net income for such period and (vi) extraordinary losses or charges, and minus
extraordinary gains, in each case determined in accordance with GAAP for such
period.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsection 9.6(b)(iii), 9.6(b)(v) and 9.6(b)(vi) (subject to such
consents, if any, as may be required under subsection 9.6(b)(iii)).
“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.
“EMU Legislation”: legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.
“Environmental Laws”: any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning environmental protection matters.
“ERISA”: the Employee Retirement Income Security Act of 1974.
“Euro” shall mean the single currency of Participating Member States of the
European Union.
“Event of Default”: any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in the payment instruments and consumer funds transfer business of
such Person.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed by the United States
(or any political subdivision thereof) or as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Bank, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (B) that are Other Connection
Taxes; (ii) in the case of a Bank, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Bank with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (A) such Bank acquires such interest in the Loan or Commitment (other than

8

--------------------------------------------------------------------------------



pursuant to an assignment request by the Company under subsection 2.17(b)) or
(B) such Bank changes its lending office, except in each case to the extent
that, pursuant to subsection 2.15, amounts with respect to such Taxes were
payable either to such Bank’s assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its lending office;
(iii) Taxes attributable to such Recipient’s failure to comply with
subsection 2.15(f)(ii); and (iv) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Senior Credit Facilities”: as defined in subsection 4.1(l).
“Extension of Credit”: as to any Bank, the making of a Loan by such Bank or the
issuance of, or participation in, a Letter of Credit by such Bank.
“Extension Date”: as defined in subsection 2.25(b).
“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:
Rating
Facility
Fee Rate
Rating I
0.100%
Rating II
0.125%
Rating III
0.150%
Rating IV
0.200%
Rating V
0.250%

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto, any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.
“Federal Funds Rate” means, for any day, the rate published for such day (or, if
such day is not a Business Day, published for the immediately preceding Business
Day) by the Federal Reserve Bank of New York for overnight Federal funds
transactions with members of the Federal Reserve System, or, if such rate is not
so published for any day that is a Business Day, the average of the quotations
for such day for such transactions received by the Administrative Agent from
three federal funds brokers of recognized standing selected by the
Administrative Agent; provided that, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

9

--------------------------------------------------------------------------------



“Fee Letters”: collectively, (i) the letter agreement dated August 24, 2015,
addressed to the Company from the Administrative Agent and Citigroup Global
Markets Inc. and (ii) the letter agreement dated August 24, 2015, addressed to
the Company from Bank of America, N.A. and Merrill Lynch, Pierce. Fenner & Smith
Incorporated.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Foreign Currency”: (i) Euros and (ii) British Pound Sterling.
“Foreign Currency Equivalent”: with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.
“Foreign Currency Loan”: any Loan denominated in a Foreign Currency.
“Foreign Lender”: any Bank that is not a U.S. Person.
“Fronting Exposure”: at any time there is a Defaulting Bank, with respect to any
Issuing Lender, such Defaulting Bank’s Commitment Percentage of the outstanding
LOC Obligations with respect to Letters of Credit issued by such Issuing Lender
other than LOC Obligations as to which such Defaulting Bank’s participation
obligation has been reallocated to other Banks or Cash Collateralized in
accordance with the terms hereof.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness”: any indebtedness for money borrowed, created, issued,
incurred, assumed or guaranteed which would, in accordance with GAAP, be
classified as long-term debt, but in any event including all indebtedness for
money borrowed, whether secured or unsecured, maturing more than one year, or
extendible at the option of the obligor to a date more than one year, after the
date of determination thereof (excluding any amount thereof included in current
liabilities).
“GAAP”: generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
subsection 1.3).
“Government Acts”: as defined in subsection 2.23(a).

10

--------------------------------------------------------------------------------



“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934 (as such Section and Rule are in effect as of the date of this Agreement).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (i) the guaranteeing person or
(ii) another Person (including any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing the payment
or in effect guaranteeing the payment of any Indebtedness (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (A) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor or (C) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; provided,
however, that the term Guarantee Obligation shall not include (x) endorsements
of instruments for deposit or collection in the ordinary course of business or
(y) any bond or guarantee given by the Company or any Subsidiary on behalf of
any Subsidiary solely for the performance of contractual obligations with
customers or on behalf of customers in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee Obligation is made
and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, events, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, that is entered into by the Company or
any of its Subsidiaries for hedging purposes.
“Indebtedness”: of any Person at any date and without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade liabilities not more than 60
days past due incurred in the ordinary course of business and payable in
accordance with customary practices or endorsements for the purpose of

11

--------------------------------------------------------------------------------



collection in the ordinary course of business and excluding the deferred
purchase price of property or services to be repaid through earnings of the
purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (ii) any other indebtedness of such Person that is
evidenced by a note, bond, debenture or similar instrument, (iii) all
obligations of such Person under Financing Leases, (iv) all payment obligations
of such Person in respect of acceptances issued or created for the account of
such Person and (v) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof; provided that if such Person has not assumed or
otherwise become liable in respect of such indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (x) the amount of such
indebtedness and (y) the book value of the property subject to such Lien at the
time of determination. For the purposes of this definition, the following shall
not constitute Indebtedness: (A) any obligations of the Company or any of its
Subsidiaries under any Hedging Agreement and any Guarantee Obligations with
respect to Hedging Agreements, and (B) the issuance of payment instruments,
consumer funds transfers, or other amounts paid to or received by the Company,
any of its Subsidiaries or any agent thereof in the ordinary course of business
in order for the Company or such Subsidiary to make further distribution to a
third party, to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof.
“Indemnified Taxes”: (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Information Materials”: the Confidential Information Memorandum dated August
2015 in respect of the transactions contemplated hereby sent by the Lead
Arrangers to each of the Banks, including all supplements and amendments
thereto.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Interest Payment Date”: (i) as to any Base Rate Loan, the last day of each
March, June, September and December and, with respect to any Bank holding such a
Base Rate Loan, the final Termination Date of such Bank, (ii) as to any LIBOR
Loan having an Interest Period of three months or less, the last day of such
Interest Period and (iii) as to any LIBOR Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period.
“Interest Period”: with respect to any LIBOR Loan:
(i)    initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such LIBOR Loan and ending one, three, six, or,
subject to clause (F) of this definition, twelve months thereafter, as selected
by the Company in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and

12

--------------------------------------------------------------------------------



(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, three, six, or,
subject to clause (F) of this definition, twelve months, thereafter, as selected
by the Company by irrevocable notice to the Administrative Agent not less than
(x) with respect to LIBOR Loans denominated in Dollars, three Business Days
prior to the last day of the then current Interest Period with respect thereto
and (y) with respect to LIBOR Loans denominated in Foreign Currency, four
Business Days prior to the last day of the then current Interest Period with
respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(A)    if any Interest Period pertaining to a LIBOR Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(B)    the Company may not select any Interest Period that would expire after
the final Termination Date;
(C)    if the Company shall fail to give notice as provided in clause(ii) above,
the Company shall be deemed to have selected (i) in the case of Loans
denominated in Dollars, a Base Rate Loan to replace the affected LIBOR Loan and
(ii) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;
(D)    any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;
(E)    no more than eight LIBOR Loans may be in effect at any time (for purposes
hereof, LIBOR Loans with different Interest Periods shall be considered as
separate LIBOR Loans, even if they shall begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Loan with a single Interest Period); and
(F)    in the case of any such LIBOR Loans, the Company shall not be entitled to
select an Interest Period having a duration of twelve months unless, by 2:00
p.m. on the third Business Day prior to the first day of such Interest Period,
each Bank notifies the Administrative Agent that such Bank will be providing
funding for such LIBOR Loans with such Interest Period (the failure of any Bank
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Bank to the requested duration of such Interest Period);
provided that if any or all of the Banks object to the

13

--------------------------------------------------------------------------------



requested duration of such Interest Period, the duration of the Interest Period
for such LIBOR Loans shall be one, two, three or six months, as specified by the
Company in the applicable Borrowing Certificate as the desired alternative to an
Interest Period of twelve months.
“Issuing Lender”: the persons specified in the introductory paragraph hereto,
any other Bank so appointed by the Company that agrees to act as an Issuing
Lender and any successor thereto.
“Issuing Lender Fees”: as defined in subsection 2.4.
“Lead Arrangers”: Citigroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.
“Letter of Credit”: any letter of credit issued by an Issuing Lender pursuant to
the terms hereof, as such Letter of Credit may be amended, modified, extended,
renewed or replaced from time to time.
“Letter of Credit Facing Fee”: as defined in subsection 2.4.
“Letter of Credit Fee”: as defined in subsection 2.4.
“LIBOR Loan”: at any time, any Loan that bears interest at such time at the
applicable Adjusted LIBOR Rate.
“LIBOR Rate”: with respect to each LIBOR Loan constituting part of the same
borrowing for any Interest Period, (A) with respect to any LIBOR Loan
denominated in Dollars, an interest rate per annum obtained by dividing (i) the
rate of interest appearing on Reuters Screen LIBOR01 Page (or any successor
page) equal to the London Interbank Offered Rate, or a comparable or successor
rate which rate is approved by the Administrative Agent (with the consent of the
Company, not to be unreasonably withheld, conditioned or delayed), as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent (with the consent of the Company, not to be unreasonably withheld,
conditioned or delayed) from time to time) for Dollar deposits at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
minimum amounts of at least $5,000,000, by (ii) the amount equal to 1.00 minus
the Reserve Requirement (expressed as a decimal) for such Interest Period, and
(B) with respect to any LIBOR Loan denominated in a Foreign Currency, an
interest rate per annum obtained by dividing (i) (x) the rate of interest
appearing on Reuters Screen LIBOR01 Page (or any successor page) equal to the
London Interbank Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent (with the consent of the Company, not to be
unreasonably withheld, conditioned or delayed), as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time
(with the consent of the Company, not to be unreasonably withheld, conditioned
or delayed)) for deposits in such Foreign Currency at

14

--------------------------------------------------------------------------------



approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period for a period substantially equal to such Interest Period
and in minimum amounts of at least $5,000,000, by (ii) the amount equal to 1.00
minus the Reserve Requirement (expressed as a decimal) for such Interest Period;
provided that, if the LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing), it being understood that the holding
of money or investments for the purpose of honoring payment instruments or
consumer funds transfers, or other amounts paid to or received by the Company,
any of its Subsidiaries or any agent thereof in the ordinary course of business
in order for the Company or such Subsidiary to make further distribution to a
third party, shall not be considered a “Lien” for the purposes of this
definition.
“Loan Documents”: this Agreement, the LOC Documents and the Notes.
“Loans”: as defined in subsection 2.1.
“LOC Commitment”: with respect to each Bank, the commitment of such Bank to
purchase participation interests in the Letters of Credit up to such Bank’s
Commitment Percentage of all LOC Obligations.
“LOC Documents”: with respect to any Letter of Credit, such Letter of Credit,
any amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.
“LOC Mandatory Borrowing”: as defined in subsection 2.22(f).
“LOC Obligations”: at any time, the sum of (i) the maximum amount that is, or at
any time thereafter may become, available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lenders but not
theretofore reimbursed.
“Majority Banks”: at any time, the Banks holding more than 50% of the aggregate
unpaid principal amount of the Loans and Participation Interests or, if no Loans
and Participation Interests are then outstanding, the Banks holding more than
50% of the aggregate amount of the Commitments; provided that the Loans,
Participation Interests and Commitments held or deemed held by any Defaulting
Bank shall be excluded for purposes of making a determination of Majority Banks.

15

--------------------------------------------------------------------------------



“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the other Loan
Documents.
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Non-Consenting Bank”: any Bank that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Banks in accordance
with the terms of subsection 9.1 and (ii) has been approved by the Majority
Banks.
“Non-Defaulting Bank”: at any time, each Bank that is not a Defaulting Bank at
such time.
“Non-Extending Bank”: as defined in subsection 2.25(b).
“Notes”: as defined in subsection 2.2.
“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks (including the Issuing Lenders) and the Administrative
Agent, whenever arising, under this Agreement, the Notes or any of the other
Loan Documents, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including any interest and fees
accruing after the commencement by or against the Company of any proceeding
under any Debtor Relief Law naming the Company as the debtor in such proceeding,
regardless of whether such interest and fees constitute an allowed claim in such
proceeding).
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 2.17).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Participant”: as defined in subsection 9.6(d).
“Participant Register”: as defined in subsection 9.6(d).

16

--------------------------------------------------------------------------------



“Participating Member State”: each country so described in any EMU Legislation.
“Participation Interest”: with respect to each Bank and each Letter of Credit,
as defined in subsection 2.22(c).
“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001.
“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling”: British pounds sterling, the lawful currency of the United
Kingdom.
“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of the Board of Directors of the Company, is not
of material importance to the business conducted by the Company and its
Subsidiaries, taken as a whole.
“Purchasing Banks”: as defined in subsection 9.6(b).
“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Company, as announced
by the Rating Agencies from time to time.
“Rating Agencies”: collectively, S&P and Moody’s.
“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.
“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:
Rating
Category
S&P
Moody’s
Rating I
greater than or equal to A-
greater than or equal to A3
Rating II
equal to BBB+
equal to Baa1
Rating III
equal to BBB
equal to Baa2
Rating IV
equal to BBB-
equal to Baa3
Rating V
less than BBB-
less than Baa3


17

--------------------------------------------------------------------------------



provided that (i) if on any day the Ratings of the Rating Agencies do not fall
in the same Rating Category, and the lower of such Ratings (i.e., the Rating
Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day, (ii) if on any day the
Ratings of the Rating Agencies do not fall in the same Rating Category, and the
lower of such Ratings is more than one Rating Category lower than the higher of
such Ratings, then the Rating Category next lower from that of the higher of
such Ratings shall be applicable for such day, (iii) if on any day the Rating of
only one of the Rating Agencies is available, then the Rating Category
determined by such Rating shall be applicable for such day and (iv) if on any
day a Rating is available from neither of the Rating Agencies, then Rating V
shall be applicable for such day. Any change in the applicable Rating Category
resulting from a change in the Rating of a Rating Agency shall become effective
on the date such change is publicly announced by such Rating Agency.
“Receivables”: accounts receivable, lease receivables or other rights to receive
payment or income of the Company or any of its Subsidiaries, and accounts
receivable purchased by the Company or any of its Subsidiaries from third
parties and not originally created by the sale of goods or services by the
Company or any of its Subsidiaries.
“Receivables Financing”: any financing transaction pursuant to which Receivables
are sold, transferred, securitized or otherwise financed by any Receivables
Subsidiary and as to which there is no recourse to the Company or any of its
other Subsidiaries (other than customary representations and warranties made in
connection with the sale or transfer of Receivables).
“Receivables Subsidiary”: any Subsidiary of the Company that purchases
Receivables directly or to which Receivables are transferred by the Company or
any of its Subsidiaries, in either case with the intention of engaging in a
Receivables Financing.
“Recipient”: (i) the Administrative Agent, (ii) any Bank or (iii) any Issuing
Lender, as applicable.
“Register”: as defined in subsection 9.6(c).
“Regulation D”: Regulation D of the Federal Reserve Board.
“Regulation U”: Regulation U of the Federal Reserve Board.
“Regulation X”: Regulation X of the Federal Reserve Board.
“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lenders pursuant to subsection 2.22(d) for amounts drawn under Letters
of Credit.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

18

--------------------------------------------------------------------------------



“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including Environmental Laws), treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserve Requirement”: with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Citibank under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
“Responsible Officer”: the chairman and the chief executive officer of the
Company, the chief financial officer of the Company, the treasurer of the
Company or the senior vice president—finance of the Company.
“Revaluation Date”: with respect to any Extension of Credit, each of the
following: (i) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (ii) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (iii) each date a Letter of Credit is issued or
renewed or amended in such a way as to modify the LOC Obligations; (iv) the date
of any reduction of the Commitments; and (v) such additional dates as the
Administrative Agent or the Majority Banks shall deem necessary. For purposes of
determining availability hereunder, the rate of exchange for any Foreign
Currency shall be the Spot Rate.
“S&P”: Standard & Poor’s Ratings Services.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating,

19

--------------------------------------------------------------------------------



organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.
“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Spot Rate”: with respect to any Foreign Currency, the rate quoted by Citibank
as the spot rate for the purchase by Citibank of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made.
“Subsidiary”: as to any Person, a corporation, partnership or other entity
(whether or not existing as at the date hereof) of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date”: September 29, 2020, subject to the extension thereof
pursuant to subsection 2.25; provided, however, that the Termination Date of any
Bank that is a Non-Extending Bank to any requested extension pursuant to
subsection 2.25 shall be the Termination Date in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.

20

--------------------------------------------------------------------------------



“Tranche”: the reference to all LIBOR Loans the Interest Periods of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day); Tranches may be identified as “LIBOR
Tranches.”
“Transferee”: means any Participant or Purchasing Bank.
“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 1, 1992 and came into force on November 1, 1993), and as
further amended from time to time.
“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.
“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Withholding Agent”: the Company and the Administrative Agent.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Loan Documents or any
certificate or other document made or delivered pursuant hereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto, accounting terms relating to
the Company and its Subsidiaries not defined in subsection 1.1 and accounting
terms partly defined in subsection 1.1, to the extent not defined, shall have
the respective meanings given to them under GAAP.
(c)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Sections, subsections, Exhibits and Schedules
shall be construed to refer to Sections and subsections of, and Exhibits and
Schedules to, this Agreement, (v) any reference to any law or regulation herein
shall, unless otherwise specified, refer to

21

--------------------------------------------------------------------------------



such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(d)    All references herein to the Banks or any of them shall be deemed to
include the Issuing Lenders unless specifically provided otherwise or unless
context otherwise requires.
1.3    Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, and all accounting determinations hereunder
shall be made, in accordance with GAAP applied on a basis consistent with the
most recent audited consolidated financial statements of the Company delivered
to the Banks; provided that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and the Company, the Majority Banks or the Administrative Agent shall so
request, the Administrative Agent, the Banks and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Banks); provided further that until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.4    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.
(b)    Wherever in this Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded upwards to
the nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.
1.5    Computation of Dollar Amounts. References herein to minimum Dollar
Amounts and integral multiples stated in Dollars, where they shall also be
applicable to Foreign Currency, shall be deemed to refer to approximate Foreign
Currency Equivalents.

22

--------------------------------------------------------------------------------



1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 2    
AMOUNT AND TERMS OF COMMITMENTS
2.1    Commitments.
(a)    Subject to the terms and conditions hereof, each Bank severally agrees to
make revolving credit loans (each, a “Loan”; collectively, the “Loans”) in
Dollars and in Foreign Currencies to the Company from time to time during the
Commitment Period applicable to such Bank in an aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) at any one time
outstanding that, when added to the amount of such Bank’s Commitment Percentage
of the aggregate principal amount of all LOC Obligations then outstanding, shall
not exceed the amount of such Bank’s Commitment; provided that (i) after giving
effect to the use of proceeds of Loans to repay any LOC Obligations, the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of Loans and LOC Obligations outstanding at any one time shall not exceed
the aggregate amount of the Commitments at such time; and (ii) the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Loans that are Foreign Currency Loans outstanding to the Company shall not
exceed $250,000,000. During the Commitment Period the Company may use the
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
(b)    The Loans may from time to time be (i) LIBOR Loans, (ii) Base Rate Loans,
or (iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with subsections 2.3 and 2.7; provided that
(1) no Loan shall be made as a LIBOR Loan after the day that is one month prior
to the final Termination Date and (2) all Foreign Currency Loans must be LIBOR
Loans.
2.2    Notes. The Loans made by each Bank shall, if requested by such Bank, be
evidenced by a promissory note of the Company, substantially in the form of
Exhibit A with appropriate insertions as to payee, date and principal amount (a
“Note”), payable to such Bank or its registered assigns and in a principal
Dollar Amount equal to such Bank’s Commitment. Each Bank is hereby authorized to
record the date, Type, currency and amount of each Loan made by such Bank, each
continuation thereof, each conversion of all or a portion thereof to another
Type, the date and amount of each payment or prepayment of principal thereof
and, in the case of LIBOR Loans, the length of each Interest Period with respect
thereto, on the schedule annexed to and constituting a part of its Note, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of any Bank to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Company hereunder or under any Note in respect of the Loans. Each Note
shall (i) be dated the Closing Date, (ii) be stated to mature on the Termination
Date (as the same may be extended as

23

--------------------------------------------------------------------------------



to any Bank in accordance with subsection 2.25) and (iii) provide for the
payment of interest in accordance with subsection 2.9.
2.3    Procedure for Borrowing.
(a)    The Company may borrow under the Commitments during the Commitment Period
on any Business Day; provided that the Company shall deliver to the
Administrative Agent a Borrowing Certificate (which certificate to be effective
on the requested Borrowing Date must be received by the Administrative Agent
(a) prior to 12:00 noon three Business Days prior to the requested Borrowing
Date, if all or any part of the requested Loans are to be initially LIBOR Loans
(other than Foreign Currency Loans), (b) prior to 10:00 a.m. (London, England
time) four Business Days prior to the requested Borrowing Date, if all or any
part of the requested Loans are to be Foreign Currency Loans or (c) prior to
12:30 p.m. on the requested Borrowing Date, otherwise, in each case specifying
(i) the amount to be borrowed, (ii) the currency to be borrowed, (iii) the
requested Borrowing Date, (iv) whether the borrowing is to be of LIBOR Loans,
Base Rate Loans or a combination thereof (if the borrowing is to be denominated
in a Foreign Currency, the borrowing must be comprised entirely of LIBOR Loans)
and (v) if the borrowing is to be entirely or partly of LIBOR Loans, the
aggregate amount of such LIBOR Loans and the amounts of each such LIBOR Loan and
the respective length of the initial Interest Period therefor. Each borrowing
under the Commitments shall be in a Dollar Amount equal to (x) in the case of
Base Rate Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof
(or, if the then Available Commitments are less than $5,000,000, such lesser
amount) or (y) in the case of LIBOR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of a Borrowing Certificate, the
Administrative Agent shall promptly notify each Bank thereof.
(b)    Each Bank will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Company at the
applicable office of the Administrative Agent specified in subsection 9.2 or
such other office specified by the Administrative Agent from time to time prior
to (i) 2:30 p.m. in the case of Base Rate Loans or 12:00 noon in the case of
LIBOR Loans denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Foreign Currency Loan, in each case on
the Borrowing Date requested by the Company in Dollars or the applicable Foreign
Currency and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Company by the Administrative Agent
crediting the account of the Company on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the Banks
and in like funds as received by the Administrative Agent.
2.4    Fees.
(a)    The Company agrees to pay to the Administrative Agent, for the account of
each Bank, a facility fee for the period from and including the Closing Date
through and including the Termination Date applicable to such Bank, calculated
as an amount equal to the product of (i) the Facility Fee Rate and (ii) the
average daily amount of the

24

--------------------------------------------------------------------------------



Commitment of such Bank (regardless of usage) during the period for which such
facility fee is calculated, payable in arrears on the last day of each December,
March, June and September (for the quarterly period ended on such date) and on
the Termination Date applicable to such Bank or such earlier date on which the
Commitments shall terminate as provided herein (for the period from the last
quarterly payment date to the applicable Termination Date or such other date, as
applicable). Such payments shall commence on December 31, 2015, and such first
payment shall be for the period from the Closing Date through December 31, 2015.
(b)    The Company agrees to pay to the Administrative Agent, the Syndication
Agents and the Lead Arrangers for their own account, as the case may be, the
fees in the respective amounts and at the respective times set forth in the Fee
Letters.
(c)    In consideration of the LOC Commitments, the Company agrees to pay to the
Administrative Agent a fee (the “Letter of Credit Fee”) equal to the Applicable
Margin for LIBOR Loans per annum on the average daily maximum amount available
to be drawn under each Letter of Credit from the date of issuance to the date of
expiration. The Letter of Credit Fee shall be payable for the ratable benefit of
each Bank (including the Issuing Lenders) quarterly in arrears on the last day
of each December, March, June and September (for the quarterly period ended on
such date) and on the Termination Date applicable to such Bank. Such payments
shall commence on December 31, 2015, and such first payment shall be for the
period from the Closing Date through December 31, 2015.
(d)    In addition to the Letter of Credit Fees payable pursuant to
subsection 2.4(c), the Company shall pay to each Issuing Lender for its own
account without sharing by the other Banks the reasonable and customary charges
from time to time of such Issuing Lender with respect to the amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Lender Fees”). Each Issuing
Lender may charge, and retain for its own account without sharing by the other
Banks, an additional facing fee (the “Letter of Credit Facing Fee”) in the
amount per annum specified in its Fee Letter with the Company on the average
daily maximum amount available to be drawn under each such Letter of Credit
issued by it. The Letter of Credit Facing Fee shall be payable for the account
of the applicable Issuing Lender quarterly in arrears on the last day of each
December, March, June and September (for the quarterly period ended on such
date), on the Termination Date applicable to such Issuing Lender and thereafter
on demand until all Letters of Credit issued by such Issuing Lender have been
canceled or terminated.
2.5    Termination or Reduction of Commitments. The Company shall have the
right, upon not less than five Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of the Loans and LOC
Obligations

25

--------------------------------------------------------------------------------



then outstanding would exceed the Commitments then in effect; provided further
that a notice of termination of the Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Bank thereof. Any reduction of the Commitments
made in accordance with this subsection 2.5 shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, shall be applied
to the Commitment of each Lender according to its Commitment Percentage and
shall reduce permanently the Commitments then in effect.
2.6    Prepayments.
(a)    Subject to subsection 2.16, the Company may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent given prior to 10:00 a.m. at
least three Business Days in advance in the case of LIBOR Loans and on the
requested prepayment date in the case of Base Rate Loans, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Loans
(identifying the applicable Tranche or Tranches), Base Rate Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Bank thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein. Partial
prepayments shall be in an aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.
(b)    If at any time after the Closing Date, (i) the sum of the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Loans and LOC Obligations shall exceed the aggregate amount of the
Commitments at such time or (ii) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Loans that are Foreign
Currency Loans outstanding to the Company exceeds $250,000,000, then, in each
case, the Loans shall be prepaid in an amount sufficient to eliminate such
excess within one Business Day following the Company’s receipt of notice
thereof.
(c)    No prepayment under this subsection 2.6 shall result in the reduction of
any Commitments unless otherwise effected pursuant to subsection 2.5.
2.7    Conversion and Continuation Options.
(a)    The Company may elect from time to time to convert Loans that are LIBOR
Loans denominated in Dollars to Base Rate Loans, by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election;
provided that any such conversion of LIBOR Loans may only be made on the last
day of an Interest Period with respect thereto. The Company may elect from time
to time to convert Base

26

--------------------------------------------------------------------------------



Rate Loans to LIBOR Loans denominated in Dollars by giving the Administrative
Agent at least three Business Days’ prior irrevocable notice of such election.
Any such notice of conversion to LIBOR Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each Bank thereof. All or
any part of outstanding LIBOR Loans denominated in Dollars and Base Rate Loans
may be converted as provided herein; provided that (i) no Loan may be converted
into a LIBOR Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Banks have determined to not permit
such a conversion; (ii) any such conversion may only be made if, after giving
effect thereto, subsection 2.8 shall not have been contravened; and (iii) no
Loan may be converted into a LIBOR Loan after the date that is one month prior
to the final Termination Date.
(b)    Any Loans that are LIBOR Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Company giving at least three Business Days’ prior irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no LIBOR Loan may
be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Banks have determined to
not permit such a continuation; (ii) if, after giving effect thereto,
subsection 2.8 would be contravened; or (iii) after the date that is one month
prior to the final Termination Date. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof.
(c)    Unless otherwise agreed to by the Majority Banks, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be exchanged into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Bank upon receipt of notice thereof by the
Company from such Bank the amount of any such loss incurred by such Bank.
2.8    Minimum Amounts of Tranches. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the Loans
comprising each LIBOR Tranche shall be equal to a Dollar Amount (determined as
of the most recent Revaluation Date) of at least $5,000,000 and, solely with
respect to Loans denominated in Dollars, in a whole multiple of $1,000,000.
2.9    Interest Rates and Payment Dates.
(a)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Adjusted Base Rate.

27

--------------------------------------------------------------------------------



(b)    Each Loan that is a LIBOR Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBOR Rate for such Interest Period.
(c)     (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
plus 2%; and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder or under
any Note or Fee Letter shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the Adjusted Base Rate plus 2%; in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).
(d)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to subsection 2.9(c)
shall be payable on demand.
(e)    Nothing contained in this Agreement or in any other Loan Document shall
be deemed to establish or require the payment of interest to any Bank at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount. In the
event of any such reduction affecting any Bank, if from time to time thereafter
the amount of interest payable for the account of such Bank on any interest
payment date would be less than the maximum amount permitted by applicable law
to be charged by such Bank, then the amount of interest payable for its account
on such subsequent interest payment date shall be automatically increased to
such maximum permissible amount; provided that at no time shall the aggregate
amount by which interest paid for the account of any Bank has been increased
pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.
2.10    Computation of Interest and Fees.
(a)    Interest on Base Rate Loans (whenever it is calculated on the basis of
Citibank’s base rate) and interest on Foreign Currency Loans denominated in
Pounds Sterling shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; otherwise, interest and fees shall
be calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of each determination of a LIBOR Rate and of the effective date and the
amount of each such change in interest rate; provided, however, that the failure
of the Administrative Agent to provide the Company or the Banks with any such
notice shall neither affect any obligations of the Company or the

28

--------------------------------------------------------------------------------



Banks hereunder nor result in any liability on the part of the Administrative
Agent to the Company or any Bank.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement (including each determination of the
Reserve Requirement) shall be conclusive and binding on the Company and the
Banks in the absence of demonstrable error. The Administrative Agent shall, at
the request of the Company, deliver to the Company a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.9(a) or 2.9(b).
2.11    Inability to Determine Interest Rate. In the event that prior to the
first day of any Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Majority
Banks that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Banks (as
conclusively certified by such Banks) of making or maintaining their affected
Loans during such Interest Period,
then the Administrative Agent shall give telecopy or telephonic (confirmed in
writing) notice thereof to the Company and the Banks as soon as practicable
thereafter. If such notice is given (w) all affected Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Company, in Dollars as Base Rate Loans or such request
shall be cancelled, (x) all LIBOR Loans denominated in Dollars requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) all Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to or continued as Base Rate Loans in
Dollars and (z) all Loans that pursuant to subsection 2.7(b) were to have been
continued on the first day of such Interest Period as LIBOR Loans shall be
converted to Base Rate Loans in Dollars. Until such notice has been withdrawn by
the Administrative Agent or the Majority Banks, as the case may be, no further
LIBOR Loans shall be made or continued as such, nor shall the Company have the
right to convert Loans to LIBOR Loans.
2.12    Pro Rata Treatment and Payments.
(a)    Each borrowing of Loans and any reduction of the Commitments shall be
made pro rata according to the respective Commitment Percentages of the Banks
(except as otherwise provided in subsection 2.25). Unless otherwise required by
the terms of this Agreement, each payment under this Agreement or any other Loan
Documents shall be applied, first, to any fees then due and owing by the Company
pursuant to subsection 2.4, second, to interest then due and owing in respect of
the Loans of the

29

--------------------------------------------------------------------------------



Company, third, to principal then due and owing hereunder and under the Notes of
the Company, and, fourth, to any other amounts then due and owing under the Loan
Documents. Each payment on account of any fees pursuant to subsection 2.4 for
the account of Banks shall be made pro rata in accordance with the respective
amounts due and owing (except as to the Letter of Credit Facing Fee and the
Issuing Lender Fees). Each payment by the Company on account of principal of and
interest on the Loans shall be made pro rata according to the respective amounts
due and owing. Without limiting the terms of the preceding sentence, accrued
interest on any Loans denominated in a Foreign Currency shall be payable in the
same Foreign Currency as such Loan. Payments made pursuant to subsection 2.13
shall be applied in accordance with such section. All payments (including
prepayments) to be made by the Company on account of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in subsection 2.15) and shall be made to the Administrative Agent for the
account of the applicable Banks at the Administrative Agent’s office specified
in subsection 9.2 or such other office specified by the Administrative Agent in
immediately available funds and (i) in the case of Loans or other amounts
denominated in Dollars, shall be made in Dollars not later than 12:00 noon on
the date when due and (ii) in the case of Loans or other amounts denominated in
a Foreign Currency, unless otherwise specified herein, shall be made in such
Foreign Currency not later than the Applicable Time specified by the
Administrative Agent on the date when due. Any payment received after the
foregoing deadlines shall be deemed received on the next Business Day. The
Administrative Agent shall distribute such payments to the Banks entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension; provided, however, that with respect to
any LIBOR Loan to which clause (A) of the definition of “Interest Period”
applies, such payment shall be the next preceding Business Day.
(b)    Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents (including the maximum amount of all contingent liabilities under
Letters of Credit) shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Bank on account of the Obligations or any other
amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Banks under the Loan Documents;
SECOND, to the payment of any fees owed to the Administrative Agent;

30

--------------------------------------------------------------------------------



THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Banks in connection with
enforcing its rights under the Loan Documents or otherwise with respect to the
Obligations owing to such Bank;
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
FIFTH, to the payment of the outstanding principal amount of the Obligations and
the payment or Cash Collateralization of the outstanding LOC Obligations;
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Banks shall receive an amount equal to its
pro rata share (based on such Bank’s proportion of the amount owing under such
clause) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any amounts
available for distribution pursuant to clause “FIFTH” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lenders from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this
subsection 2.12(b).
(c)    Unless the Administrative Agent shall have received notice from a Bank,
prior to the proposed time of any borrowing, that such Bank will not make
available to the Administrative Agent such Bank’s share of such borrowing, the
Administrative Agent may assume that such Bank has made such share available on
such date in accordance with subsection 2.3(b) and may, in reliance upon such
assumption, make available to the Company a corresponding amount. In such event,
if a Bank has not in fact made its share of the applicable borrowing available
to the Administrative Agent, then the applicable Bank and the Company severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Company to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Bank, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Bank shall
pay such

31

--------------------------------------------------------------------------------



interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period. If such Bank pays its share of the
applicable borrowing to the Administrative Agent, then the amount so paid shall
constitute such Bank’s Loan included in such borrowing. Any payment by the
Company shall be without prejudice to any claim the Company may have against a
Bank that shall have failed to make such payment to the Administrative Agent.
(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Bank or the Issuing Lenders hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Banks or the Issuing Lenders,
as the case may be, the amount due. In such event, if the Company has not in
fact made such payment, then each of the Banks or the Issuing Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Bank or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
2.13    Illegality.
(a)    Notwithstanding any other provision herein, if any change in any
Requirement of Law or in the interpretation or application thereof shall make it
unlawful for any Bank to make or maintain LIBOR Loans as contemplated by this
Agreement, such Bank shall forthwith so notify the Administrative Agent and the
Company. Upon such notice, (i) the commitment of such Bank hereunder to make
LIBOR Loans, continue LIBOR Loans as such and convert Base Rate Loans to LIBOR
Loans shall forthwith be cancelled and (ii) such Bank’s Loans then outstanding
as LIBOR Loans, if any, shall be converted automatically to Base Rate Loans
denominated in Dollars on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a LIBOR Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Company
shall pay to such Bank such amounts, if any, as may be required pursuant to
subsection 2.16.
(b)    Notwithstanding any other provision herein, if there shall have occurred
any change in national or international financial, political or economic
conditions (including the imposition of or any change in exchange controls) or
currency exchange rates that would make it unlawful or impossible for any Bank
to make Loans denominated in any Foreign Currency to the Company, as
contemplated by this Agreement, such Bank shall forthwith so notify the
Administrative Agent and the

32

--------------------------------------------------------------------------------



Company. Upon such notice, (i) the commitment of such Bank hereunder to make
Foreign Currency Loans shall forthwith be cancelled and (ii) such Bank’s Loans
then outstanding as Foreign Currency Loans, if any, shall be converted
automatically to Base Rate Loans denominated in Dollars. If any conversion of a
Foreign Currency Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.
2.14    Requirements of Law.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than Indemnified Taxes and
Taxes described in any of clauses (i) through (iv) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Bank or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Bank or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Bank, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Bank, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Bank, Issuing Lender or other Recipient,
setting forth the calculations thereof in reasonable detail, the Company will
pay to such Bank, Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Bank, Issuing Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Bank or Issuing Lender determines that any Change in Law affecting
such Bank or Issuing Lender or any lending office of such Bank or such Bank’s or
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Bank’s or Issuing

33

--------------------------------------------------------------------------------



Lender’s capital or on the capital of such Bank’s or Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Bank or the Loans made by, or participations in Letters of Credit held by, such
Bank, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Bank or Issuing Lender or such Bank’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Bank’s or Issuing Lender’s policies and the policies of such
Bank’s or Issuing Lender’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Bank or Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such Bank
or Issuing Lender or such Bank’s or Issuing Lender’s holding company for any
such reduction suffered.
(c)    A certificate of a Bank or Issuing Lender setting forth in reasonable
detail the calculations of the amount or amounts necessary to compensate such
Bank or Issuing Lender or its holding company, as the case may be, as specified
in subsection 2.14(a) or 2.14(b) and delivered to the Company, shall be
conclusive absent demonstrable error. The Company shall pay such Bank or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Bank or Issuing Lender to demand
compensation pursuant to this subsection 2.14 shall not constitute a waiver of
such Bank’s or Issuing Lender’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or Issuing Lender
pursuant to this subsection 2.14 for any increased costs, requirements, Taxes or
expenses incurred or reductions suffered more than six months prior to the date
that such Bank or Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions, and of such
Bank’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
2.15    Taxes.
(a)    Any and all payments by or on account of any obligation of the Company
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this subsection 2.15) the applicable

34

--------------------------------------------------------------------------------



Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(b)    The Company shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Company shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
subsection 2.15) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Company shall not be required to indemnify a Recipient for
such Taxes or expenses resulting from the gross negligence, willful misconduct
or breach in bad faith of such Recipient, including as a result of a failure by
the Administrative Agent to remit to the appropriate Governmental Authority any
amounts paid over by the Company pursuant to this subsection 2.15. A certificate
as to the amount of such payment or liability delivered to the Company by a Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Bank, shall be conclusive absent demonstrable
error.
(d)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Bank (but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of subsection 9.6(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent demonstrable error. Each
Lender Bank authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this subsection 2.15(d).
(e)    As soon as practicable after any payment of Taxes by the Company to a
Governmental Authority pursuant to this subsection 2.15, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such

35

--------------------------------------------------------------------------------



payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(f)    (i)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
this subsection 2.15(f)(ii)(A), 2.15(f)(ii)(B) or 2.15(f)(ii)(D)) shall not be
required if in the Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.
(ii)    So long as the Company is a U.S. Person:
(A)    any Bank that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing

36

--------------------------------------------------------------------------------



an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the

37

--------------------------------------------------------------------------------



Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this subsection 2.15(f)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund (including, for the avoidance of doubt, benefits
received solely in lieu of receiving a cash refund) of any Taxes as to which it
has been indemnified pursuant to subsection 2.14(a)(ii) or this subsection 2.15
(including by the payment of additional amounts pursuant to this
subsection 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under
subsection 2.14(a)(ii) or this subsection 2.15 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection 2.15(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection 2.15(g), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this
subsection 2.15(g) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Taxes subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts in respect of such Tax had never been paid. This
subsection 2.15(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this subsection 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment,

38

--------------------------------------------------------------------------------



satisfaction or discharge of all obligations under any Loan Document. For
purposes of this Section 2.15, the term “applicable law” includes FATCA.
2.16    Indemnity. The Company agrees to indemnify each Bank and to hold each
Bank harmless from any loss or expense that such Bank may sustain or incur as a
consequence of (i) default by the Company in payment when due of the principal
amount of or interest on any LIBOR Loan, (ii) default by the Company in making a
borrowing of, conversion into or continuation of LIBOR Loans after the Company
has given a notice requesting the same in accordance with the provisions of this
Agreement, (iii) default by the Company in making any prepayment of LIBOR Loans
after the Company has given a notice thereof in accordance with the provisions
of this Agreement or (iv) the making of a prepayment or conversion, or the
purchase pursuant to subsection 2.17, of LIBOR Loans on a day which is not the
last day of an Interest Period with respect thereto, including, in each case,
any such loss (other than non-receipt of the Applicable Margin or, without
duplication, anticipated profits) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate the deposits from which
such funds were obtained (it being understood that any such calculation will be
made on notional amounts as the Banks are not required to show that they matched
deposits specifically). A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Bank, through the Administrative
Agent, to the Company in good faith shall be conclusive in the absence of
demonstrable error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.17    Action of Affected Banks.
(a)    If any Bank provides a notice under subsection 2.13, requests
compensation under subsection 2.14, or requires the Company to pay any
Indemnified Taxes or additional amounts to any Bank or any Governmental
Authority for the account of any Bank pursuant to subsection 2.15, then such
Bank shall (at the request of the Company) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Bank, such designation or
assignment (i) would eliminate the illegality that gave rise to the notice under
subsection 2.13 or would eliminate or reduce amounts payable pursuant to
subsection 2.14 or 2.15, as the case may be, in the future, and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.
(b)    If any Bank provides a notice under subsection 2.13, requests
compensation under subsection 2.14, or if the Company is required to pay any
Indemnified Taxes or additional amounts to any Bank or any Governmental
Authority for the account of any Bank pursuant to subsection 2.15 and, in each
case, such Bank has declined or is unable to designate a different lending
office in accordance with subsection 2.17(a), or if any Bank is a Defaulting
Bank or a Non-Consenting Bank, then the Company may, at its sole expense, upon
notice to such Bank and the Administrative

39

--------------------------------------------------------------------------------



Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
subsection 9.6), all of its interests, rights (other than its existing rights to
payments pursuant to subsection 2.14 or 2.15) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that:
(i)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in subsection 9.6;
(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LOC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
subsection 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under subsection 2.14 or payments required to be made pursuant to
subsection 2.15, such assignment will result in a reduction in such compensation
or payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
2.18    [Reserved].
2.19    [Reserved].
2.20    Increase of Commitments.
(a)    At the request of the Company to the Administrative Agent, the aggregate
Commitments hereunder may be increased after the Closing Date on one or more
occasions by not more than $750,000,000; provided that (i) each such increase is
in a minimum amount of $25,000,000 or $10,000,000 increments in excess thereof,
(ii) the sum of the aggregate Commitments hereunder shall not exceed
$2,400,000,000 after giving effect to such increases, (iii) the Commitment of
any Bank may not be increased without its consent, (iv) the consent of the
Administrative Agent and each Issuing Lender that has an outstanding Letter of
Credit is obtained (which consent shall not be

40

--------------------------------------------------------------------------------



unreasonably withheld), (v) no Default or Event of Default shall have occurred
and be continuing, and (vi) each of the representations and warranties made on
the Closing Date are true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality in the
text thereof, in which case such representations and warranties shall be true
and correct) on and as of the date of such increase.
(b)    In the event that the Company and one or more of the Banks (or other
financial institutions that may elect to participate with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld)) shall
agree, in accordance with subsection 2.20(a), upon such an increase in the
aggregate Commitments, the Company, the Administrative Agent and each financial
institution in question shall enter into a Commitment Increase Supplement (a
form of which is attached hereto as Exhibit F) setting forth the amounts of the
increase in Commitments and providing that the additional financial institutions
participating shall be deemed to be included as Banks for all purposes of this
Agreement. Upon the execution and delivery of such Commitment Increase
Supplement as provided above, and upon the satisfaction of such other conditions
as the Administrative Agent may reasonably specify (including the delivery of
certificates and legal opinions on behalf of the Company relating to the
amendment and new Notes), this Agreement shall be deemed to be amended
accordingly.
(c)    No Bank shall have any obligation to increase its Commitment in the event
of such a request by the Company hereunder.
2.21    Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing to such Bank under this Agreement or under any other Loan Documents,
together with accrued but unpaid interest thereon and all other sums owing to
such Bank under this Agreement, on the Termination Date applicable to such Bank
unless accelerated sooner pursuant to Section 7.
2.22    Letter of Credit Subfacility.
(a)    Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions that the Issuing Lenders
may reasonably require, during the Commitment Period the Issuing Lenders may at
their sole discretion issue, and the Banks shall participate in, Letters of
Credit for the account of the Company from time to time upon request in a form
acceptable to the applicable Issuing Lender; provided, however, that (i) the
aggregate amount of LOC Obligations shall not at any time exceed $250,000,000;
(ii) the Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Loans plus outstanding LOC Obligations shall not exceed the
aggregate amount of the Commitments at such time; (iii) Letters of Credit shall
be issued for lawful corporate purposes and may be issued as standby letters of
credit; and (iv) all Letters of Credit shall be denominated in Dollars or a
Foreign Currency. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any LOC Document,
the terms and conditions of this Agreement shall control. Except as otherwise
expressly agreed upon by all the

41

--------------------------------------------------------------------------------



Banks, no Letter of Credit shall have an original expiry date more than 12
months from the date of issuance; provided, however, that subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Company or by operation of the terms of the
applicable Letter of Credit to a date not more than 12 months from the date of
extension; provided further that (x) no Letter of Credit, as originally issued
or as extended, shall have an expiry date extending beyond the date that is 30
days prior to the final Termination Date and (y) no Letter of Credit may expire
after the Termination Date of any Non-Extending Bank if, after giving effect to
such issuance or renewal, the aggregate Commitments of the Consenting Banks
(including any replacement Banks) for the period following such Termination Date
would be less than the LOC Obligations for Letters of Credit expiring after such
Termination Date. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $50,000.
(b)    Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five Business Days
prior to the requested date of issuance. Each Issuing Lender will promptly, upon
the issuance, amendment or expiration of any Letter of Credit, or upon request,
provide to the Administrative Agent for dissemination to the Banks a detailed
report specifying the Letters of Credit that are then issued and outstanding and
any activity with respect thereto that shall have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount and the expiry date of each such Letter of Credit
as well as any payments or expirations that shall have occurred with respect
thereto. Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit. Each Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.
(c)    Participations. Each Bank, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Commitment Percentage of the obligations under such Letter of Credit (a
“Participation Interest”), and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
applicable Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Bank’s participation in any Letter of
Credit, to the extent that an Issuing Lender has not been reimbursed as required
hereunder or under any LOC Document, each such Bank shall pay to such Issuing
Lender its Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by such Issuing Lender of an unreimbursed drawing
pursuant to and in accordance with the provisions of subsection 2.22(d) if such
notice is received at or before 2:00 p.m. on a Business Day, otherwise such
payment shall be made at or before

42

--------------------------------------------------------------------------------



12:00 noon on the Business Day next succeeding the day such notice is received.
The obligation of each Bank to so reimburse the Issuing Lenders shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Company to reimburse the Issuing Lenders under any Letter of Credit, together
with interest as hereinafter provided.
(d)    Reimbursement. In the event of any drawing under any Letter of Credit,
the applicable Issuing Lender will promptly notify the Company and the
Administrative Agent. The Company shall reimburse the applicable Issuing Lender
on the day of a drawing under any Letter of Credit (with the proceeds of a Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. Unless the Company shall immediately notify the applicable
Issuing Lender and the Administrative Agent of its intent to otherwise reimburse
such Issuing Lender, the Company shall be deemed to have requested an LOC
Mandatory Borrowing in the amount of the drawing as provided in
subsection 2.22(f), the proceeds of which will be used to satisfy the applicable
Reimbursement Obligation. In the event that any LOC Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including as a
result of the commencement of a proceeding under any Debtor Relief Law), the
applicable Issuing Lender shall notify the Banks of such inability and each Bank
hereby agrees that it shall forthwith fund (as of the date that the LOC
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Company on or after such date and prior to such purchase) its
Participation Interest in the outstanding Reimbursement Obligations owed to such
Issuing Lender. Each Bank shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Lender, in Dollars and in immediately
available funds, the amount of such Bank’s Commitment Percentage of such
Reimbursement Obligation. Such payment shall be made on the day such notice is
received by such Bank from such Issuing Lender if such notice is received at or
before 2:00 p.m. on a Business Day, otherwise such payment shall be made at or
before 12:00 noon on the Business Day next succeeding the day such notice is
received. If such Bank does not pay such amount to the applicable Issuing Lender
in full upon such request, such Bank shall, on demand, pay to the Administrative
Agent for the account of the applicable Issuing Lender interest on the unpaid
amount during the period from the date of such drawing until such Bank pays such
amount to such Issuing Lender in full at a rate per annum equal to, if paid
within two Business Days of the date of drawing, the Federal Funds Rate or, if
paid thereafter, the Base Rate. Each Bank’s obligation to make such payment to
the Issuing Lenders, and the right of each Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Repayment Obligation Absolute. The Company’s Reimbursement Obligations
shall be absolute, unconditional and irrevocable, and shall be paid strictly in

43

--------------------------------------------------------------------------------



accordance with the terms of this Agreement under all circumstances, including
the following circumstances (it being understood that any such payment by the
Company is without prejudice to, and does not constitute a waiver of, any rights
the Company might have or might acquire as a result of the payment by any
Issuing Lender or any Bank of any draft or the reimbursement by the Company
thereof):
(i)    any lack of validity or enforceability of any Loan Document;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Company in respect of Loan
Document or any other amendment or waiver of or any consent to departure from
all or any of the Loan Documents;
(iii)    the existence of any claim, set-off, defense or other right that the
Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Lender, the Administrative Agent, any
Bank or any other Person, whether in connection with the transactions
contemplated by the Loan Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the Obligations of the Company in respect of the Loan
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or a
guarantor.
(f)    Repayment with Loans. On any day on which the Company shall have
requested, or been deemed to have requested, a Loan to reimburse a drawing under
a Letter of Credit, the Administrative Agent shall give notice to the Banks that
a Loan has been requested or deemed requested in connection with a drawing under
a Letter of Credit, in which case a Loan borrowing comprised entirely of Base
Rate Loans (each such borrowing, an “LOC Mandatory Borrowing”) shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7) pro rata based on each Bank’s respective Commitment
Percentage (determined before giving

44

--------------------------------------------------------------------------------



effect to any termination of the Commitments pursuant to Section 7). The
proceeds of such LOC Mandatory Borrowing shall be paid directly to the
applicable Issuing Lender for application to the respective LOC Obligations.
Each Bank hereby irrevocably agrees to make such Loans immediately upon any such
request or deemed request on account of each LOC Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) that the amount of the LOC Mandatory Borrowing may
not comply with the minimum amount for borrowings of Loans otherwise required
hereunder; (ii) whether any conditions specified in subsection 4.2 are then
satisfied; (iii) whether a Default or an Event of Default then exists; (iv) the
failure for any such request or deemed request for Loan to be made by the time
otherwise required in subsection 2.3; (v) the date of such LOC Mandatory
Borrowing; or (vi) any reduction in the aggregate amount of the Commitments
after any such Letter of Credit may have been drawn upon.
(g)    Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
(h)    Letter of Credit Governing Law. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued, the
rules of “International Standby Practices 1998,” as most recently published by
the Institute of International Banking Law & Practice at the time of issuance,
shall apply to each standby Letter of Credit.
2.23    Indemnification of Issuing Lenders; Nature of Issuing Lenders’ Duties.
(a)    In addition to its other obligations under subsection 2.22, the Company
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that any
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit on behalf such Company or (ii) the
refusal of an Issuing Lender to honor a demand for payment under a Letter of
Credit issued on behalf of the Company (A) as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”) or (B) if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit.
(b)    As between the Company and the Issuing Lenders, the Company shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Issuing Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or

45

--------------------------------------------------------------------------------



proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (iv) for errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) for errors in interpretation of technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) for any consequences arising from causes beyond the
control of the applicable Issuing Lender, including any Government Acts. None of
the above shall affect, impair, or prevent the vesting of the Issuing Lenders’
rights or powers hereunder.
(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence, willful
misconduct or breach in bad faith, shall not put such Issuing Lender under any
resulting liability to the Company. It is the intention of the parties that this
Agreement shall be construed and applied to protect and indemnify the Issuing
Lenders against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Company, including any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Government Authority. No Issuing Lender shall, in any way, be liable for any
failure by an Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of such Issuing Lender. Notwithstanding anything to the contrary herein,
the Company shall have a claim against any Issuing Lender and such Issuing
Lender shall be liable to the Company, to the extent of any direct, but not
consequential, damages suffered by the Company that the Company proves were
caused by (i) such Issuing Lender’s willful misconduct, gross negligence or
breach in bad faith in determining whether documents presented under any Letter
of Credit comply with the terms of the Letter of Credit or (ii) such Issuing
Lender’s willful failure to make lawful payment under a Letter of Credit after
the presentation to it of a draft and certificates strictly complying with the
terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.
(d)    Except as provided in subsection 2.23(e), nothing in this subsection 2.23
is intended to limit the Reimbursement Obligation of the Company contained in
subsection 2.22(d). The obligations of the Company under this subsection 2.23
shall survive the termination of this Agreement. No acts or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lenders to enforce any right, power or benefit
under this Agreement.
(e)    Notwithstanding anything to the contrary contained in this
subsection 2.23, the Company shall have no obligation to indemnify an Issuing
Lender in

46

--------------------------------------------------------------------------------



respect of any liability incurred by such Issuing Lenders arising out of the
gross negligence, willful misconduct or breach in bad faith of such Issuing
Lender (including action not taken by such Issuing Lender), as finally
determined by a court of competent jurisdiction.
2.24    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Bank becomes a Defaulting Bank, then, until such time as such Bank is no
longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Banks.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
subsection 9.7(b) shall be applied as follows:
(A)    FIRST to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder;
(B)    SECOND to the payment on a pro rata basis of any amounts owing by such
Defaulting Bank to any Issuing Lender hereunder;
(C)    THIRD to Cash Collateralize the Issuing Lenders’ Fronting Exposure with
respect to such Defaulting Bank in accordance with subsection 2.26;
(D)    FOURTH as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Bank has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
(E)    FIFTH if so determined by the Administrative Agent and the Company, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Bank’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Bank with respect to future
Letters of Credit issued under this Agreement, in accordance with
subsection 2.26;
(F)    SIXTH to the payment of any amounts owing to the Banks, the Issuing
Lender as a result of any judgment of a court of competent

47

--------------------------------------------------------------------------------



jurisdiction obtained by any Bank or the Issuing Lenders against such Defaulting
Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement;
(G)    SEVENTH so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Company as a result of any judgment of a court of
competent jurisdiction obtained by the Company against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
and
(H)    EIGHTH to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Reimbursement Obligation in respect of which such Defaulting Bank has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
subsection 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Banks on a pro rata basis prior to being applied to the payment of any Loans of,
or Reimbursement Obligations owed to, such Defaulting Bank until such time as
all Loans and funded and unfunded participations in LOC Obligations are held by
the Banks pro rata in accordance with the Commitments without giving effect to
subsection 2.24(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this
subsection 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Bank, and each Bank irrevocably consents hereto.
(iii)    (A)    Each Defaulting Bank shall be entitled to receive a facility fee
for any period during which such Bank is a Defaulting Bank only to the extent
allocable to the sum of (1) the outstanding principal amount of the Loans funded
by it, and (2) its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to subsection 2.26.
(B)    Each Defaulting Bank shall be entitled to receive Letter of Credit Fees
for any period during which such Bank is a Defaulting Bank only to the extent
allocable to its Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to subsection 2.26.
(C)    With respect to any facility fee or Letter of Credit Fee not required to
be paid to any Defaulting Bank pursuant to clause (A) or (B) above, the Company
shall (x) pay to each Non-Defaulting Bank that portion of any such fee otherwise
payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in LOC Obligations that has been reallocated to such
Non-Defaulting Bank pursuant to

48

--------------------------------------------------------------------------------



subsection 2.24(a)(iv), (y) pay to each Issuing Lender the amount of any such
fee otherwise payable to such Defaulting Bank to the extent allocable to such
Issuing Lender’s Fronting Exposure to such Defaulting Bank, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    All or any part of such Defaulting Bank’s participation in LOC
Obligations shall be reallocated among the Non-Defaulting Banks in accordance
with their respective Commitment Percentages (calculated without regard to such
Defaulting Bank’s Commitment) but only to the extent that (x) the conditions set
forth in subsection 4.2 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise specifically notified the Administrative
Agent, the Company shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate principal amount of the Loans and Participation Interests of any
Non-Defaulting Bank to exceed such Non-Defaulting Bank’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.
(v)    If the reallocation described in subsection 2.24(a)(iv) cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under law, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
subsection 2.26.
(b)    If the Company, the Administrative Agent and each Issuing Lender agree in
writing that a Bank is no longer a Defaulting Bank, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Bank will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Banks or take such other actions as the Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Banks in accordance with the
Commitments (without giving effect to subsection 2.24(a)(iv)), whereupon such
Bank will cease to be a Defaulting Bank; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Company while that Bank was a Defaulting Bank; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.
2.25    Extension of Termination Date.
(a)    At least 35 days but not more than 70 days prior to any anniversary of
the Closing Date, the Company, by written notice to the Administrative Agent,
may request

49

--------------------------------------------------------------------------------



an extension of the Termination Date in effect at such time by one year from its
then scheduled expiration; provided that the Company may make no more than two
such requests. The Administrative Agent shall promptly notify each Bank of such
request, and each Bank shall in turn, in its sole discretion, not later than 25
days prior to the applicable anniversary date, notify the Company and the
Administrative Agent in writing as to whether such Bank will consent to such
extension. If any Bank shall fail to notify the Administrative Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 25 days prior to the applicable anniversary date, such
Bank shall be deemed to be a Non-Extending Bank with respect to such request.
The Administrative Agent shall notify the Company not later than 20 days prior
to the applicable anniversary date of the decision of the Banks regarding the
Company’s request for an extension of the Termination Date.
(b)    If Banks holding more than 50% of the aggregate amount of the Commitments
then in effect (including Banks assuming or increasing their Commitments in
accordance with subsection 2.25(c), each a “Consenting Bank”) consent in writing
to any such request in accordance with subsection 2.25(a), the Termination Date
of each Consenting Lender in effect at such time shall, effective as at the
applicable anniversary date (the “Extension Date”), be extended for one year,
but shall not be extended as to any other Bank (each a “Non-Extending Bank”);
provided that on each Extension Date (i) no Default or Event of Default shall
have occurred and be continuing and (ii) each of the representations and
warranties made on the Closing Date is true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality in the text thereof, in which case such representations and
warranties shall be true and correct) on and as of the Extension Date (unless
such representation or warranty was made solely as of the Closing Date or any
other day specified therein). To the extent that the Termination Date is not
extended as to a Bank pursuant to this subsection 2.25 and the Commitment of
such Bank is not assumed in accordance with subsection 2.25(c) on or prior to
the applicable Extension Date, the Company may, with the consent of all of the
Banks other than such Non-Extending Bank (which consents shall not be
unreasonably withheld) terminate in whole the Commitment of such Non-Extending
Bank as of the Extension Date or, if not so earlier terminated, the Commitment
of such Non-Extending Bank shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Bank or any other Person; provided that such Non-Extending Bank’s
rights under subsections 2.14, 2.15, 2.16 and 9.5 and its obligations under
subsection 8.7 shall survive the Termination Date for such Bank as to matters
occurring prior to such date. It is understood and agreed that no Bank shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.
(c)    If less than all of the Banks consent to any such request pursuant to
subsection 2.25(a), the Company may arrange for one or more Consenting Banks or
other banks or financial institutions approved by the Company, the
Administrative Agent and each Issuing Lender that has an outstanding Letter of
Credit (which consents shall not be unreasonably withheld) as Purchasing Banks
(x) to assume, effective as of the

50

--------------------------------------------------------------------------------



Extension Date or such other date as may be agreed among the Company, the
applicable Non-Extending Bank, the assignee Consenting Bank(s) or Purchasing
Bank(s) and the Administrative Agent, all of such Non-Extending Bank’s
Commitment and all of the obligations of such Non-Extending Bank under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Extending Bank and (y) to accept, effective as of the Extension Date or
such other date as any Purchasing Bank executes and delivers a Commitment
Transfer Supplement, the Termination Date applicable to the Consenting Banks;
provided, however, that the amount of the Commitment of any such Purchasing Bank
as a result of such substitution shall in no event be less than $10,000,000
unless the amount of the Commitment of such Non-Extending Bank is less than
$10,000,000, in which case such Purchasing Bank shall assume all of such lesser
amount; provided further that:
(i)    any such Consenting Bank or Purchasing Bank shall have paid to such
Non-Extending Bank an amount equal to (A) the aggregate principal amount of, and
any interest accrued and unpaid to the effective date of the assignment on, the
outstanding Loans, if any, of such Non-Extending Bank plus (B) any accrued but
unpaid facility fees owing to such Non-Extending Bank as of the effective date
of such assignment; and
(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Extending Bank, and all other accrued and unpaid
amounts owing to such Non-Extending Bank hereunder, as of the effective date of
such assignment shall have been paid to such Non-Extending Bank;
provided further that such Non-Extending Bank’s rights under subsections 2.14,
2.15, 2.16 and 9.5 and its obligations under subsection 8.7, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Purchasing Bank,
if any, shall have delivered to the Company and the Administrative Agent a
Commitment Transfer Supplement, duly executed by such Purchasing Bank, such
Non-Extending Bank, the Company and the Administrative Agent and (B) each
applicable Consenting Bank shall have delivered confirmation in writing
satisfactory to the Company and the Administrative Agent as to the increase in
the amount of its Commitment. Each Non-Extending Bank being replaced pursuant to
this subsection 2.25 shall, upon the request of either the Administrative Agent
or the Company, promptly deliver any Note or Notes held by such Non-Extending
Bank. Upon the payment or prepayment of all amounts referred to in
subsection 2.25(c)(i) or 2.25(c)(ii), each such Consenting Bank or Purchasing
Bank, as of the Extension Date, will be substituted for such Non-Extending Bank
under this Agreement and shall be a Bank for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Banks, and the
obligations of each such Non-Extending Bank hereunder shall, by the provisions
hereof, be released and discharged.
(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection 2.25(c)) the Banks having Commitments equal to at least 50% of the

51

--------------------------------------------------------------------------------



Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the Administrative Agent shall so notify the Company, and, subject to
(i) no Default or Event of Default having occurred and continuing and (ii) each
of the representations and warranties made on the Closing Date being true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality in the text thereof, in which case such
representations and warranties shall be true and correct) on and as of the
Extension Date, then the Termination Date then in effect with respect to each
Consenting Bank and Purchasing Bank shall be extended for the additional
one-year period as described in subsection 2.25(a), and all references in the
Loan Documents to the “Termination Date” shall, with respect to each Consenting
Bank and each Purchasing Bank for such Extension Date, refer to the Termination
Date as so extended. Promptly following each Extension Date, the Administrative
Agent shall notify the Banks (including each Purchasing Bank) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Bank and each such Purchasing Bank.
2.26    Cash Collateral.
(a)    If at any time a Bank becomes a Defaulting Bank, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent), such Defaulting Bank shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Bank in an amount not less than the applicable Fronting Exposure. At
any time that there shall exist a Defaulting Bank, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent), the Company shall Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Bank
(determined after giving effect to subsection 2.24(a)(iv) and any Cash
Collateral provided by such Defaulting Bank) in an amount not less than the
applicable Fronting Exposure. If, as of the termination of the Commitments
hereunder, any LOC Obligation remains outstanding, the Company shall immediately
Cash Collateralize all outstanding LOC Obligations.
(b)    The Company, and to the extent provided by any Defaulting Bank, such
Defaulting Bank, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the obligations to which such Cash
Collateral was required to be furnished, to be applied pursuant to
subsection 2.26(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the aggregate Fronting
Exposures or the LOC Obligations with respect to any Issuing Lender as the case
may be, the Company will, promptly upon demand by the Administrative Agent, pay
or provide to the

52

--------------------------------------------------------------------------------



Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Bank).
(c)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under subsection 2.24 or this subsection 2.26 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific LOC Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection 2.26 following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Bank status of the applicable Bank) or (ii) the determination by the
Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral, and upon demand by the Person providing such Cash Collateral, such
Cash Collateral (or the appropriate portion thereof) shall be returned to such
Person; provided that, subject to subsection 2.24, the Person providing Cash
Collateral and each Issuing Lender may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.
SECTION 3    
REPRESENTATIONS AND WARRANTIES
To induce the Banks to enter into this Agreement and to extend credit hereunder,
the Company hereby represents and warrants to the Administrative Agent and each
Bank as of the Closing Date and as of the date of each Extension of Credit that:
3.1    Financial Condition. The consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in connection with
this Agreement, including the audited financial statement for the fiscal year
ended December 31, 2014, and the unaudited financial statements for the fiscal
quarter ended June 30, 2015, copies of which have heretofore been furnished to
each Bank, present fairly the consolidated financial condition of the Company
and its Subsidiaries as of the dates and for the periods indicated. Neither the
Company nor any of its Subsidiaries had, at the date of the most recent balance
sheet referred to above, any guarantee obligation, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including any interest rate or foreign currency swap or exchange
transaction, that is not reflected in the foregoing statements or in the notes
thereto and that, to the best of the Company’s knowledge, would have a Material
Adverse Effect.
3.2    No Change. Except as disclosed in any Form 10-K, 10-Q, 8-K or other
public filing of the Company with the Securities Exchange Commission filed after
date thereof but prior to the Closing Date, during the period from December 31,
2014, to and including the Closing Date, no change, or development or event
involving a prospective change, has occurred that has

53

--------------------------------------------------------------------------------



had or could reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing representation is made solely as of the Closing
Date, on the date of any commitment increase pursuant to subsection 2.20 and on
the date of any extension of the Termination Date pursuant to subsection 2.25.
3.3    Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (ii) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (iii) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (iv) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.
3.4    Corporate Power; Authorization; Enforceable Obligations. The Company has
the corporate power and authority, and the legal right, to make, deliver and
perform this Agreement and the other existing Loan Documents and to borrow
hereunder and has taken all necessary corporate action to authorize its
Obligations on the terms and conditions of this Agreement and the other existing
Loan Documents and to authorize the execution, delivery and performance of this
Agreement and the other existing Loan Documents. No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority or any
other Person (except as have been obtained or made) is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the other existing Loan
Documents. This Agreement has been, and each other Loan Document will be, duly
executed and delivered on behalf of the Company. This Agreement constitutes, and
each other Loan Document when executed and delivered will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
3.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the Obligations hereunder and the use of the
proceeds hereof will not violate any Requirement of Law or Contractual
Obligation of the Company or of any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

54

--------------------------------------------------------------------------------



3.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues that (i) except
as listed on Schedule 3.6 or disclosed in any filing of the Company with the
Securities and Exchange Commission made prior to the Closing Date, on the
Closing Date, on the date of any commitment increase pursuant to subsection 2.20
and on the date of any extension of the Termination Date pursuant to
subsection 2.25, would have a Material Adverse Effect or (ii) would have a
material adverse effect on the validity or enforceability of this Agreement or
any of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Banks hereunder or thereunder; provided, however, that the
representation in clause (i) of this subsection 3.6 is made solely as of the
Closing Date, on the date of any commitment increase pursuant to subsection 2.20
and on the date of any extension of the Termination Date pursuant to
subsection 2.25.
3.7    Federal Regulations. No part of the proceeds of any Loans or Letters of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U or Regulation
X if such use would violate, or cause the Loans or the Commitments to be in
violation of, the provisions of Regulation U or Regulation X. If requested by
any Bank or the Administrative Agent at any time (and in any case prior to or
concurrently with the borrowing of any Loan the proceeds of which will be used
to purchase or carry margin stock), the Company will furnish to the
Administrative Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.
3.8    Investment Company Act. Neither the Company nor any of its Subsidiaries
is subject to registration as an “investment company” or is “controlled” by such
a company, within the meaning of the Investment Company Act of 1940.
3.9    Purpose of Loans. The proceeds of the Loans and Letters of Credit shall
be used by the Company to provide for the working capital and general corporate
requirements of the Company and its Subsidiaries, including acquisitions, and to
pay any fees and expenses in connection with this Agreement and the other Loan
Documents.
3.10    Disclosure. On the Closing Date, on the date of any commitment increase
pursuant to subsection 2.20 and on the date of any extension of the Termination
Date pursuant to subsection 2.25, neither this Agreement, the other existing
Loan Documents nor (solely with respect to the Closing Date) the Information
Materials, taken as a whole with any filing of the Company with the Securities
and Exchange Commission made prior to such date contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they were made, not materially misleading.
3.11    Ranking. The Loans shall remain at least pari passu with all other
senior unsecured obligations of the Company.

55

--------------------------------------------------------------------------------



3.12    AML Laws; Anti-Corruption Laws; Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to provide for
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and, to the knowledge of the Company their respective directors,
employees and agents, are, with respect to the business of the Company and its
Subsidiaries, in compliance with Anti-Corruption Laws, applicable AML Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that is acting in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person (other than agents that are Sanctioned Persons
engaged in activities with or on behalf of the Company or its Subsidiaries that
are either not prohibited by, or are authorized under, applicable law).
SECTION 4    
CONDITIONS PRECEDENT
4.1    Conditions to Effectiveness. The agreements of each Bank contained herein
are subject to the satisfaction of the following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
and (ii) for the account of each Bank that has so requested, a Note conforming
to the requirements hereof and executed by a duly authorized officer of the
Company.
(b)    Corporate Proceedings of the Company. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing (i) the execution, delivery and performance of this
Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions certified
thereby have not been amended, modified, revoked or rescinded and are in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent, along with incumbency certificates of Responsible Officers
of the Company evidencing the identity, authority and capacity of each
Responsible Officer authorized to act in connection with this Agreement and the
other Loan Documents.
(c)    Corporate Documents. The Administrative Agent shall have received true
and complete copies of the certificate of incorporation and by-laws of the
Company, certified as of the Closing Date as complete and correct copies thereof
by the Secretary or an Assistant Secretary of the Company, which certificate
shall state that the by-laws certified thereby were in effect as of the date of
the resolutions described in subsection 4.1(b) and have not been amended or
modified since such date.

56

--------------------------------------------------------------------------------



(d)    No Violation. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with, nor involve the Administrative
Agent or any Bank in any violation of, any Requirement of Law.
(e)    Fees. The Administrative Agent shall have received the fees to be
received on the Closing Date referred to in subsection 2.4.
(f)    Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of counsel of the Company, substantially in the form of Exhibit C,
and the Company hereby instructs its counsel to execute and deliver such opinion
to the Administrative Agent. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
(g)    Litigation. Except as disclosed in any form 10-K, 10-Q, 8-K or other
public filing of the Company with the Securities and Exchange Commission prior
to the date hereof or in Schedule 3.6, there shall exist no pending or
threatened litigation, bankruptcy or insolvency, injunction, order or claim
which could have a Material Adverse Effect.
(h)    Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained, and copies thereof
shall have been received by the Administrative Agent.
(i)    Material Adverse Change. Except as disclosed in any form 10-K, 10-Q, 8‑K
or other public filing of the Company with the Securities and Exchange
Commission prior to the date hereof, no material adverse change shall have
occurred since December 31, 2014, in the business, assets, liabilities,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole.
(j)    Financial Statements. The Administrative Agent shall have received copies
of the financial statements referred to in subsection 3.1, each in form and
substance reasonably satisfactory to it.
(k)    Patriot Act Documentation. The Banks shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.
(l)    Payoff Letter. The Administrative Agent shall have received evidence
satisfactory thereto that (i) all principal, interest and other amounts
outstanding under the Company’s existing senior credit agreement (the “Existing
Senior Credit Facilities”) shall have been repaid and satisfied in full,
(ii) all commitments to extend credit under the agreements and instruments
relating to the Existing Senior Credit Facilities shall be terminated and
(iii) any letters of credit outstanding under the Existing Senior Credit

57

--------------------------------------------------------------------------------



Facilities shall have been terminated, canceled or replaced (or, in the case of
letters of credit issued under the Existing Senior Credit Facilities by an
Issuing Lender hereunder, deemed issued hereunder as of the Closing Date).
Without limiting the generality of the provisions of the last paragraph of
subsection 8.3(c), for purposes of determining compliance with the conditions
specified in this subsection 4.1, each Bank that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received written notice from such Bank prior to the proposed Closing Date
specifying its objection thereto.
4.2    Conditions to Each Loan. The agreement of each of the Banks to make any
Loan (other than the conversion or continuation of any Loan pursuant to
subsection 2.7) requested to be made by it on any date (including any Loans
requested to be made on the Closing Date) and the agreement of the Issuing
Lenders to issue Letters of Credit is subject to the satisfaction of the
following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Company in this Agreement shall be true and correct in
all material respects (except to the extent such representations and warranties
are qualified by materiality in the text thereof, in which case such
representations and warranties shall be true and correct) on and as of such date
as if made on and as of such date, both before and after giving effect to the
making of such Loans or the issuance of such Letter of Credit (except that any
representation or warranty relating to or made expressly as of a specific date
shall be true and correct in all material respects (except to the extent such
representations and warranties are qualified by materiality in the text thereof,
in which case such representations and warranties shall be true and correct)
solely with respect to and as of such specific date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
(c)    Borrowing Certificate. In the case of Loans, the Administrative Agent
shall have received, on or prior to the time required for its receipt pursuant
to subsection 2.3, a Borrowing Certificate with respect to the Loans requested
to be made on such date.
Each borrowing or request for the issuance of a Letter of Credit by the Company
hereunder shall constitute a representation and warranty by the Company as of
the date of such Loan or such issuance that the conditions contained in
subsections 4.2(a) and 4.2(b) have been satisfied.
SECTION 5    

58

--------------------------------------------------------------------------------



AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or other Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall:
5.1    Financial Statements. Furnish to the Administrative Agent (which shall
promptly make available to the Banks):
(a)    as soon as available, but in any event no later than the earlier of
(i) the date that is five days after the Company is required by the SEC to
deliver its Form 10-K for any fiscal year of the Company and (ii) 95 days after
the end of each fiscal year of the Company, a copy of the consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of income and retained earnings and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or any qualification arising out of the scope of the
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Majority Banks (it being
understood that any of the following accounting firms: Deloitte & Touche, Ernst
& Young LLP, KPMG and PricewaterhouseCoopers shall not be unacceptable to the
Banks); and
(b)    as soon as available, but in any event not later than the earlier of
(i) the date that is five days after the Company is required by the SEC to
deliver its Form 10-Q for each of the first three quarterly periods of each
fiscal year of the Company and (ii) 50 days after the end of each of the first
three quarterly periods of each fiscal year of the Company, the unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of the Company and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);
all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).
5.2    Certificates; Other Information. Furnish to the Administrative Agent
(which shall promptly make available to the Banks):

59

--------------------------------------------------------------------------------



(a)    concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer in the
form of Exhibit E (a “Compliance Certificate”);
(b)    promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary; and
(c)    promptly, such additional financial and other information as any Bank
through the Administrative Agent may from time to time reasonably request.
5.3    Conduct of Business and Maintenance of Existence.
(a)    Continue to engage in businesses of substantially the same general type
as now conducted by it or any business reasonably ancillary, complementary or
related thereto, taken as a whole, and preserve, renew and keep in full force
and effect its legal existence and take such reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business except as otherwise permitted pursuant to subsection 6.4.
(b)    Comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.
(c)    Maintain in effect and enforce policies and procedures designed to
provide for compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions.
5.4    Inspection of Property; Books, Records and Discussions.
(a)    Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are to be made of
all dealings and transactions in relation to its business and activities.
(b)    Permit representatives of the Administrative Agent and the Banks (other
than Excluded Individuals of the Administrative Agent and the Banks) that are
not Competitors to visit and inspect at their own expense (unless a Default or
Event of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants; provided that
(i) representatives of the Company shall have the opportunity to be present

60

--------------------------------------------------------------------------------



at any meeting with its independent certified public accountants and (ii) the
Company and its Subsidiaries shall have no obligation to provide access to
information that is the subject of a confidentiality agreement between the
Company or any of its Subsidiaries, on the one hand, and a customer of the
Company or of any of its Subsidiaries, on the other hand. The Administrative
Agent shall endeavor to coordinate such visits by the Banks in order to minimize
inconvenience to the Company, and so long as no Event of Default shall be
continuing, such visits shall occur not more frequently than once per fiscal
quarter.
5.5    Notices. Give notice to the Administrative Agent (and the Administrative
Agent shall promptly notify each Bank) promptly after becoming aware of:
(a)    the occurrence of any Default or Event of Default;
(b)    the occurrence of a Change of Control;
(c)    any litigation, investigation or proceeding that would have a Material
Adverse Effect;
(d)    the following events, as soon as possible and in any event within 10
Business Days after the Company or any Commonly Controlled Entity knows or has
reason to know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, the commencement of any obligation to
contribute to any Multiemployer Plan by the Company or any Commonly Controlled
Entity, or any withdrawal from, or the termination, Reorganization or Insolvency
of any Multiemployer Plan; (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; (iii) the application for a minimum
funding waiver with respect to a Plan has been made; (iv) the satisfaction of
all of the requirements for imposition of a lien under Section 302(f) of ERISA
with respect to any Plan; and (iv) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA;
(e)    any announcement by any Ratings Agency of any change in any Rating; and
(f)    the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U.
Each notice given pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action, if any, the Company proposes to
take with respect thereto.

61

--------------------------------------------------------------------------------



5.6    Taxes. Pay and discharge all taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent; provided, however, that the
Company shall not be required to pay (a) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings and
as to which adequate reserves therefor have been established in accordance with
GAAP or (b) any such taxes which are not, either individually or in the
aggregate, considered material.
SECTION 6    
NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or other Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall not:
6.1    Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount, without duplication, of (x) all Indebtedness of
Significant Subsidiaries (excluding (A) any Guarantee Obligations in respect of
Indebtedness under this Agreement, (B) Indebtedness owed to the Company or a
Subsidiary and (C) any renewal or replacement of any obligation under clause (A)
or (B)), plus (y) the aggregate amount of indebtedness secured by Liens
permitted under subsection 6.2(j) plus (z) the discounted present value of all
net rentals payable under leases covered by subsection 6.3(a) (and not expressly
excluded therefrom), would not exceed the greater of $300,000,000 and 15% of
Consolidated Net Worth; provided, however, that, solely for the purposes of this
covenant, Indebtedness shall not include indebtedness incurred in connection
with (a) overdraft or similar facilities related to settlement, clearing and
related activities by a Significant Subsidiary in the ordinary course of
business consistent with past practice; (b) Receivables Financings; (c) to the
extent the same constitutes Indebtedness, obligations in respect of net capital
adjustments and/or earn-out arrangements pursuant to a purchase or acquisition
otherwise permitted under this Agreement; (d) obligations under performance
bonds, surety bonds and letter of credit obligations to provide security for
workers’ compensation claims or other statutory obligations and obligations in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business; (e) indebtedness owing to insurance
companies to finance insurance premiums incurred in the ordinary course of
business; and (f) Guarantee Obligations with respect to Indebtedness and other
liabilities otherwise permitted under this Agreement; and provided further that
any Indebtedness of a Person (i) existing at the time such Person becomes a
Significant Subsidiary or is merged with or into the Company or a Significant
Subsidiary or other entity or (ii) assumed by the Company or a Subsidiary in
connection with the acquisition of all or a portion of the business of such
Person, shall not be deemed to be Indebtedness created, incurred, assumed or
guaranteed by a Significant Subsidiary or otherwise deemed to be Indebtedness of
a Significant Subsidiary for the purposes of this covenant.

62

--------------------------------------------------------------------------------



6.2    Limitation on Liens. Directly or indirectly, create, incur, assume or
suffer to exist, or permit any of its Significant Subsidiaries to create, incur,
assume or suffer to exist, any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except for:
(a)    any Lien on any property now owned or hereafter acquired or constructed
by the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary, or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided that (x) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
another Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this subsection 6.2(a) whether or not created or assumed within
such period, and (y) each such Lien does not at any time encumber any property
other than the property financed by such Indebtedness and the principal amount
of Indebtedness secured thereby is not increased other than for additional
payments for the purchase, construction or improvement of such property;
(b)    Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business;
(d)    Liens of landlords or of mortgagees of landlords arising by operation of
law;
(e)    pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements) and Liens
on the proceeds of insurance policies created in connection with any of the
foregoing;
(f)    Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority that do not result in an Event of Default under
subsection 7(i);
(g)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance

63

--------------------------------------------------------------------------------



bonds, judgment and like bonds, replevin and similar bonds and other obligations
of a like nature incurred in the ordinary course of business;
(h)    zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title that do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;
(i)    Liens on Receivables and related assets granted in connection with one or
more Receivables Financings;
(j)    (i) Liens in favor of any bank, broker, futures commission merchant,
dealer, clearing agent, clearing house, swaps execution facility, designated
contract market or trading facility, on property or assets held in the ordinary
course of business in accounts maintained with such institution (or with another
institution for the benefit of such institution) in connection with Hedging
Agreements, (ii) Liens of a collecting bank arising in the ordinary course of
business under Section 4-201 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (iii) Liens of any depositary bank or securities
intermediary in connection with statutory, common law and contractual rights of
set-off and recoupment with respect to any deposit account or securities
account; and
(k)    any Lien not otherwise permitted under this subsection 6.2; provided that
the aggregate amount of indebtedness secured by all such Liens, together with
(x) the aggregate principal amount of Subsidiary Indebtedness that is subject to
limitation under subsection 6.1 and (y) the aggregate sale price of property
involved in sale and leaseback transactions not otherwise permitted except under
subsection 6.3(a), does not exceed the greater of $300,000,000 and 15% of
Consolidated Net Worth.
6.3    Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer (except to the Company or one or more of its
wholly-owned Subsidiaries, or both), any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:
(a)    the sum of (x) the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection 6.3 plus
(y) the aggregate principal amount of Subsidiary Indebtedness subject to
limitation under subsection 6.1 plus (z) the aggregate amount of indebtedness
secured by all Liens not otherwise permitted except under subsection 6.2(j) does
not exceed the greater of $300,000,000 and 15% of Consolidated Net Worth; or
(b)    the Company, within 120 days after the sale or transfer shall have been
made by the Company or by any such Subsidiary, applies an amount equal to the
greater of (i) the net proceeds of the sale of the Principal Facility sold and
leased back pursuant to such arrangement and (ii) the fair market value of the
Principal Facility sold and leased

64

--------------------------------------------------------------------------------



back at the time of entering into such arrangement (which may be conclusively
determined by the Board of Directors of the Company) to the retirement of Funded
Indebtedness of the Company; provided that the amount required to be applied to
the retirement of Funded Indebtedness of the Company pursuant to this
subsection 6.3(b) shall be reduced by the principal amount of any Funded
Indebtedness of the Company voluntarily retired by the Company within 120 days
after such sale, whether or not any such retirement of Funded Indebtedness shall
be specified as being made pursuant to this subsection 6.3(b). Notwithstanding
the foregoing, no retirement referred to in this subsection 6.3(b) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.
6.4    Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or otherwise dispose of all or substantially all of its
consolidated assets or consolidate with or merge into any Person or permit any
Person to merge into it; provided that the Company may enter into a
consolidation or merger with any Person if (i) the survivor formed by or
resulting from such consolidation or merger is the Company and remains organized
under the laws of a jurisdiction in the United States and (ii) at the time of
such consolidation or merger and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing.
6.5    Limitations on Restrictions on Dividends. Permit any Significant
Subsidiary exclusively organized under the laws of the United States of America
or any state thereof to enter into any arrangement with any Person that in any
way prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock (other than
limitations arising under (i) any Requirement of Law, (ii) any agreement or
instrument in effect at the time a Person first became a Subsidiary of the
Company or the date such agreement or instrument is otherwise assumed by the
Company or any of its Subsidiaries, so long as such agreement or instrument was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company or such assumption, or (iii) any agreement or instrument entered
into in connection with the sale of such Subsidiary) if such arrangement,
together with all other similar arrangements, could reasonably be expected to
have a Material Adverse Effect.
6.6    Financial Covenant. Permit the ratio of (i) consolidated EBITDA of the
Company and its Subsidiaries for any period of four consecutive fiscal quarters
for which financial statements have most recently been delivered under
subsection 5.1, commencing with the fiscal period ending September 30, 2015, to
(ii) interest expense during such period in respect of all Covenant Indebtedness
of the Company and its Subsidiaries to be less than 3.00 : 1.00. “Covenant
Indebtedness” means all indebtedness that, in accordance with GAAP, is required
to be reflected as a liability on a consolidated balance sheet of the Company
and its Subsidiaries.
6.7    Use of Proceeds. Request any Loan or Letter of Credit, nor use, nor
permit any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use, the proceeds of any Loan or Letter of Credit
directly, or to the knowledge of the Company, indirectly (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving

65

--------------------------------------------------------------------------------



of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws or (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country in violation of applicable law.
SECTION 7    
EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Company shall fail to pay (i) any principal of any Loan when due in
accordance with the terms thereof or hereof; or (ii) the Company shall fail to
reimburse the Issuing Lenders for any LOC Obligations when due in accordance
with the terms hereof; or (iii) within three Business Days after the same
becomes due, the Company shall fail to pay any other amount payable hereunder or
under any Note or Fee Letter; or
(b)    Any representation or warranty made, or deemed made pursuant to
subsection 4.2, by the Company herein or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made or furnished; or
(c)    The Company shall default in the observance or performance of any
agreement contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or
(d)    A Change of Control shall occur; or
(e)    The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in
subsections 7(a) through 7(c)), and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date of written notification to
the Company by the Administrative Agent or any Bank of such default and (ii) the
date any Responsible Officer becomes aware or, with reasonable diligence, would
become aware of such default; or
(f)    The Company or any of its Significant Subsidiaries shall (i) default in
any payment of principal of or interest on any Indebtedness (other than the
Obligations) or in the payment of any Guarantee Obligation, beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created, and such
default shall be continuing; or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or Guarantee
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto beyond any applicable period of grace, and such default shall
be continuing, or any other event shall occur or condition exist and be
continuing, the effect of which default or other event or condition is to cause,
or permit the holders of such Indebtedness or Guarantee Obligation to cause,
such Indebtedness to

66

--------------------------------------------------------------------------------



become due or required to be purchased, redeemed or otherwise defeased prior to
its stated maturity or such Guarantee Obligation to become payable; provided
that the aggregate principal amount of any such Indebtedness and Guarantee
Obligations outstanding at such time, when aggregated with the outstanding
principal amount of all other such Indebtedness and Guarantee Obligations in
respect of which the Company or any Significant Subsidiary shall have so
defaulted or an event shall have occurred or a condition exists as described
above, aggregates $100,000,000 or more; or
(g)    (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; (ii) there shall be commenced against the Company or
any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; (iii)  the
Company or any of its Significant Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i) or (ii) above; or (iv) the Company or
any of its Significant Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(h)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan
excluding any prohibited transaction relating to a late deposit of salary
deferral contributions, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, (iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Majority Banks, likely to result in the termination of such Plan
for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA, or (v) the Company or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Majority Banks is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, would have a Material Adverse Effect; or

67

--------------------------------------------------------------------------------



(i)    The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
that, either singly or in the aggregate with all other monies in respect of
which a final nonappealable judgment, decree or order for payment shall have
been rendered against the Company or any Significant Subsidiary, aggregates
$100,000,000 or more, and the continuance of such judgments, decrees or orders
unsatisfied and in effect for any period of 30 consecutive days or, in the case
of a foreign judgment, decree or order the enforcement of which is not being
sought in the United States, 60 consecutive days without a stay of execution;
provided, however, that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance in favor of the Company or such Subsidiary
from an insurer that is rated at least “A” by A.M. Best Company, which policy
covers full payment thereof and which insurer has been notified, and has not
disputed the claim made for payment, of such amount of such judgment or order;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection 7(g) with respect to the Company,
automatically the Commitments and the LOC Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Majority Banks,
the Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice to the Company declare the Commitments and
the LOC Commitments to be terminated forthwith, whereupon the Commitments and
the LOC Commitments shall immediately terminate; and (ii) with the consent of
the Majority Banks, the Administrative Agent may, or upon the request of the
Majority Banks, the Administrative Agent shall, by notice of default to the
Company, (x) declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, and (y) direct the Company to Cash Collateralize the LOC Obligations in
an amount equal to the maximum amount that may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section 7, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.
SECTION 8    
THE ADMINISTRATIVE AGENT
8.1    Appointment. Each of the Banks hereby irrevocably appoints Citibank to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each Bank acknowledges that the Company may rely
on each action taken by the Administrative Agent on behalf of the Banks

68

--------------------------------------------------------------------------------



hereunder. The provisions of this Section 8 are solely for the benefit of the
Administrative Agent, the Bank and the Issuing Lenders, and the Company shall
not have rights as a third-party beneficiary of any of such provisions, other
than with respect to the immediately preceding sentence and as specified in
subsection 8.8. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
8.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the facility established
hereunder as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
8.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Bank in violation of any Debtor Relief Law; and

69

--------------------------------------------------------------------------------



(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 7 and subsection 9.1), or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Company, a Bank or an Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
8.4    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Bank or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Bank or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by

70

--------------------------------------------------------------------------------



it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.
8.5    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent, and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Company or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.
8.6    Non-Reliance on Administrative Agent and Other Banks. Each Bank and
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Bank or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Bank and
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
8.7    Indemnification by Banks. The Banks agree to indemnify each of the
Administrative Agent and the Issuing Lenders in their capacity as such (to the
extent not reimbursed by the Company and without limiting the obligation of the
Company to do so to the extent required pursuant to subsection 9.5), ratably
according to the respective amounts of their Commitments (or, if the Commitments
have been terminated, ratably according to the respective amount of their
outstanding Loans or, if no Loans are outstanding, their Commitments as of the
date of such termination) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, the other Loan Documents or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Issuing Lenders under
or in connection with any of the foregoing; provided that no Bank shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or any Issuing Lender’s gross

71

--------------------------------------------------------------------------------



negligence, willful misconduct or breach in bad faith. The agreements in this
subsection 8.7 shall survive the payment of the Obligations and all other
amounts payable hereunder.
8.8    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Banks, the Issuing Lenders and the Company. Upon receipt of any such
notice of resignation, the Majority Banks shall have the right, with the
approval of the Company (such approval not to be unreasonably withheld,
conditioned or delayed), to appoint a successor, which shall be a bank with an
office in the United States of America, or an Affiliate of any such bank with an
office in the United States of America. If no such successor shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation
(or such earlier day as shall be agreed by the Majority Banks) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), with the approval of the Company (such approval not to be
unreasonably withheld), on behalf of the Banks and the Issuing Lenders, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Bank
pursuant to clause (d) of the definition thereof, the Majority Banks may, to the
extent permitted by applicable law, by notice in writing to the Company and such
Person remove such Person as Administrative Agent and, with the approval of the
Company (such approval not to be unreasonably withheld), appoint a successor. If
no such successor shall have been so appointed by the Majority Banks and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Bank and Issuing Lender directly, until such time, if any, as
a successor Administrative Agent is appointed as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Company to a successor Administrative
Agent shall

72

--------------------------------------------------------------------------------



be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 8 and subsection 9.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
8.9    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Bank or an
Issuing Lender hereunder.
8.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Banks, the Issuing Lenders and the Administrative
Agent under subsections 2.4 and 9.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Banks and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under
subsections 2.4 and 9.5.
SECTION 9    
MISCELLANEOUS

73

--------------------------------------------------------------------------------



9.1    Amendments and Waivers. Except as provided in subsection 2.20 with
respect to increases in Commitments, none of this Agreement, any Note or any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this subsection. With the written consent of
the Majority Banks, the Administrative Agent and the Company may, from time to
time, enter into written amendments, supplements or modifications hereto and to
the Loan Documents for the purpose of changing any provisions of or adding any
provisions to this Agreement or the Notes or changing in any manner the rights
of the Banks or of the Company hereunder or thereunder or waiving, on such terms
and conditions as the Administrative Agent may specify in such instrument, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that (i) each Bank
shall receive a form of any such waiver, amendment, supplement or modification
prior to the execution thereof by the Majority Banks or the Administrative Agent
and (ii) no such waiver and no such amendment, supplement or modification shall
(A) forgive all or any portion of the principal amount of any Loan or any
accrued but unpaid interest thereon, increase or extend the Commitment of any
Bank, the maturity of any Loan or any installment thereof, or reduce the rate or
extend the time of payment of interest thereon (other than an amendment of
subsection 2.9(c) or waiver of the obligation of the Company to pay any
increased interest pursuant to subsection 2.9(c), which may be approved by the
Majority Banks or the applicable Issuing Lender), or reduce the amount or extend
the time of payment of any fee payable to any Bank hereunder, or change the
amount of any Bank’s Commitment (other than as provided in subsection 2.5 or,
with respect to any Non-Extending Lender, subsection 2.25(b)), in each case
without the consent of the Bank affected thereby, (B) amend, modify or waive any
provision of this subsection 9.1 or reduce the percentage specified in the
definition of Majority Banks, or consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Banks, (C) amend, modify or waive any
provision of Section 8 without the written consent of the then Administrative
Agent, or (D) amend, modify or waive any provision of the Loan Documents
affecting the rights or duties of the Administrative Agent or the Issuing
Lenders under any Loan Document without the written consent of the
Administrative Agent and/or the Issuing Lenders, as applicable, in addition to
the Banks required hereinabove to take such action. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Banks
and shall be binding upon the Company, the Banks, the Administrative Agent and
all future holders of the Loans. In the case of any waiver, the Company, the
Banks and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Loans, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding anything to the contrary
herein, (1) no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank, nor may the maturity of
any Loan that such Defaulting Bank has funded or any installment thereof be
extended or the rate of interest thereon be reduced, and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more

74

--------------------------------------------------------------------------------



adversely than other affected Banks shall require the consent of such Defaulting
Bank and (2) the Administrative Agent and the Company shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Company shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision.
9.2    Notices.
(a)    Except as otherwise provided in subsection 9.2(b), all notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or five days after being deposited in the mail, postage prepaid, or, in the case
of facsimile notice, when received, addressed as follows, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Loans:
The Company:
The Western Union Company
12500 E. Belford Ave. M22B1
Englewood, CO 80112
Attention: Treasurer
Facsimile: (720) 332-0507
Confirmation Telephone: (720) 332-5269

with a copy of
any notice to
the Company to:
The Western Union Company
12500 E. Belford Ave. M21A2
Englewood, CO 80112
Attention: General Counsel’s Office
Facsimile: (720) 332-3840
Confirmation Telephone: (720) 332-5711
The Administrative
Agent, generally:
Citibank, N.A., as Administrative Agent
1615 Brett Road, Building #3.
New Castle, DE 19720
Attention: Bank Loan Syndications
Facsimile: (646) 274-5080
Email: GLAgentOfficeOps@citi.com

75

--------------------------------------------------------------------------------



Any Issuing Lender:
The address or other information set forth in its Administrative Questionnaire
most recently delivered to the Company and the Administrative Agent

Any Bank:
The address or other information set forth in its Administrative Questionnaire
most recently delivered to the Company and the Administrative Agent.

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6, 2.7 or 2.25 shall not be
effective until received.
(b)    So long as Citibank or any of its Affiliates is the Administrative Agent,
the Company shall use commercially reasonable efforts to deliver to the
Administrative Agent materials required to be delivered pursuant to Section 5.1
in an electronic medium in a format acceptable to the Administrative Agent and
the Company by e-mail at GLAgentOfficeOps@citi.com. The Company agrees that the
Administrative Agent may make such materials, and, without warranty or liability
to the Company, other written information, documents, instruments and other
material relating to the Company, any of its Subsidiaries or any other materials
or matters relating to this Agreement, the other Loan Documents or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Banks by posting such notices on a confidential basis on DebtDomain or a
substantially similar electronic system (the “Platform”) mutually acceptable to
the Administrative Agent and the Company. The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform in the absence of gross negligence, willful misconduct or breach
in bad faith of the Administrative Agent or its Affiliates. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
(c)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address as set forth above, and each Bank
agrees that notice to it (as provided in the next sentence) (a “Notice”)
specifying that any Communications have been posted to the Platform, in each
case, shall constitute effective delivery of such information, documents or
other materials to the Administrative Agent and such Bank for purposes of this
Agreement; provided that if requested by any Bank the Administrative Agent shall
deliver a copy of the Communications to such Bank by email or facsimile. Each
Bank agrees (i) to notify the Administrative Agent in writing of such Bank’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank becomes
a

76

--------------------------------------------------------------------------------



party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Bank)
and (ii) that any Notice may be sent to such e-mail address.
9.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
9.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the other Loan Documents.
9.5    Payment of Expenses. The Company agrees (i) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent, (ii) to pay or reimburse each Bank and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including fees and disbursements of counsel to the
Administrative Agent and to the several Banks and (iii) to pay, and indemnify
and hold harmless each Bank and the Administrative Agent and each of their
respective officers, directors, employees, agents and affiliates from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, and
any such other documents (all the foregoing, collectively, the “indemnified
liabilities”); provided that the Company shall have no obligation hereunder to
the Administrative Agent or any Bank with respect to indemnified liabilities
arising from (A) the gross negligence, willful misconduct or breach in bad faith
of the Administrative Agent or such Bank, (B) legal proceedings commenced or
claims against the Administrative Agent or such Bank by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such, (C) legal proceedings
commenced or claims against the Administrative Agent or such Bank by any other
Bank or by any Transferee or (D) claims settled without the consent of the
Company. In the case of any investigation, litigation or other proceeding or
action to which the indemnity in this subsection 9.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or other
proceeding or action is brought by the Company or any affiliate of the Company,
whether or not the party seeking indemnity is otherwise a party thereto and
whether or not any aspect of the transactions contemplated hereby

77

--------------------------------------------------------------------------------



is consummated. The agreements in this subsection shall survive repayment of the
Loans and all other amounts payable hereunder. This Section 9.5 shall not apply
with respect to Taxes other than Taxes that represent liabilities arising from a
non-Tax claim.
9.6    Successors and Assigns; Participations; Purchasing Banks.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Bank, and no Bank may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to a Purchasing
Bank in accordance with the provisions of subsection 9.6(b), (ii) by way of
participation in accordance with the provisions of subsection 9.6(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection 9.6(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection 9.6(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Any Bank may at any time assign to one or more assignees (each, a
“Purchasing Bank”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    (A)    in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection 9.6(b)(i)(B) in the aggregate or in the case of
an assignment to a Bank, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in subsection 9.6(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Commitment Transfer
Supplement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Commitment Transfer Supplement, as
of the Trade Date) shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

78

--------------------------------------------------------------------------------



(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan or the Commitment assigned.
(iii)    No consent shall be required for any assignment except to the extent
required by subsection 9.6(b)(i)(B) and, in addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund which, in the case of any such
Affiliate, has Short-Term Ratings which are no lower than the Short-Term Ratings
of the assigning Bank; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; and
(B)    the consent of each of the Administrative Agent and each Issuing Lender
that has a Letter of Credit outstanding (such consents not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Bank, an Affiliate of a Bank or an Approved Fund.
(iv)    The parties to each assignment shall execute and deliver to the
Administrative Agent a Commitment Transfer Supplement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Purchasing Bank, if it is not a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No such assignment shall be made to (A) the Company or any of the
Company’s Affiliates or Subsidiaries or (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subsection 9.6(b)(v).
(vi)    No such assignment shall be made to a natural person.
(vii)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Purchasing Bank of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata

79

--------------------------------------------------------------------------------



share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable Purchasing Bank and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Bank to the Administrative Agent, each Issuing Lender and each
other Bank hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this subsection 9.6(b)(vii), then the
Purchasing Bank of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 9.6(c), from and after the effective date specified in each
Commitment Transfer Supplement, the Purchasing Bank thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Commitment
Transfer Supplement, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Commitment Transfer Supplement, be released from its
obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits and obligations, if any, of subsection 2.14, 2.15
and 9.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
subsection 9.6(b) shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
subsection 9.6(d).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Company, shall maintain at one of its offices in New Castle, Delaware, a
copy of each Commitment Transfer Supplement delivered to it and a register for
the recordation of the names and addresses of the Banks, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent demonstrable error, and the Company, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    (i)    Any Bank may at any time, without the consent of, or notice to,
the Company, any Issuing Lender or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Competitor, or the Company or any
of the

80

--------------------------------------------------------------------------------



Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Company, the Administrative
Agent, the Issuing Lenders and the Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. For the avoidance of doubt, each Bank shall be responsible
for the indemnity under subsection 8.7 with respect to any payments made by such
Bank to its Participant(s).
(ii)    Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. The Company agrees that each Participant shall
be entitled to the benefits of subsections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
subsection 2.15(f) (it being understood that the documentation required under
subsection 2.15(f) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to subsection 9.6(b); provided that such Participant (A) agrees to be subject to
the provisions of subsection 2.17 as if it were an Purchasing Bank under
subsection 9.6(b); and (B) shall not be entitled to receive any greater payment
under subsections 2.14 or 2.15, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Bank
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
subsection 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of subsection 9.7(b) as
though it were a Bank; provided that such Participant agrees to be subject to
subsection 9.7(a) as though it were a Bank. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
demonstrable error, and such Bank

81

--------------------------------------------------------------------------------



shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Any Bank may at any time pledge or assign a security interest in all of
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledge or assignee
for such Bank as a party hereto.
9.7    Adjustments; Set-off.
(a)    If any Bank shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Bank receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Bank receiving such greater proportion
shall (i) notify the Administrative Agent of such fact and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Banks, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Banks ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this subsection 9.7(a) shall not be construed to apply
to (x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Bank), or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this subsection 9.7(a) shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Company rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Company in the amount of such
participation.

82

--------------------------------------------------------------------------------



(b)    If an Event of Default shall have occurred and be continuing, each Bank,
each Issuing Lender and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Bank, such Issuing
Lender or any such Affiliate, to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Agreement or any other Loan Document to such Bank or such Issuing
Lender or their respective Affiliates, irrespective of whether or not such Bank,
Issuing Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Company may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Bank or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of subsection 2.24
and, pending such payment, shall be segregated by such Defaulting Bank from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, and the Banks, and (y) the Defaulting Bank shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to which it
exercised such right of setoff. The rights of each Bank, each Issuing Lender and
their respective Affiliates under this subsection 9.6(d) are in addition to
other rights and remedies (including other rights of setoff) that such Bank,
such Issuing Lender or their respective Affiliates may have. Each Bank and
Issuing Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
9.8    Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.
9.9    Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including subsection 5.4(b)) (collectively, the
“Confidential Materials”), except that such Bank or the Administrative Agent, as
the case may be, shall be permitted to disclose the Confidential Materials
(i) to such of the officers, directors, employees, agents, independent auditors
and representatives of the Bank or any of its Affiliates as need to know such
Confidential Materials in connection with its administration of its Commitment
and Loans (provided such persons are informed of the confidential nature of the
Confidential Materials and the restrictions imposed by this subsection), (ii) to
the extent required by law (including disclosure to bank examiners and
regulatory officials or self-regulatory bodies) or legal process (in which event
such Bank or the Administrative

83

--------------------------------------------------------------------------------



Agent, as the case may be, will promptly notify the Company of any such
requirement), (iii) to the extent such Confidential Materials become publicly
available other than as a result of a breach of the provisions of this
subsection, (iv) to the extent the Company shall have consented to such
disclosure in writing, (v) subject to a written agreement to be bound by the
terms of this subsection 9.9 as if it were a Bank party to this Agreement, to
(A) a prospective Transferee, (B) a direct, indirect, actual or prospective
counterparty (and its advisors) to any swap, derivative or securitization
transaction relating to the Company and the Obligations or (C) a credit
insurance provider relating to the Company and the Obligations, (vi) to a
Governmental Authority in connection with litigation involving this Agreement or
the other Loan Documents, (vii) to Gold Sheets and other similar bank trade
publications (such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Agreement customarily found in
such publications) and (viii) in connection with any suit, action or proceeding
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with this Agreement or any other Loan Document; provided that in no
event shall any such Bank or the Administrative Agent disclose any of the
Confidential Materials to any of its Excluded Individuals.
9.10    Patriot Act Notice. Each Bank and the Administrative Agent (for itself
and not on behalf of any other party) hereby notifies the Company that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.
9.11    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.
9.12    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.13    Integration. This Agreement represents the entire agreement of the
Company, the Administrative Agent and the Banks with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Bank relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
9.14    GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

84

--------------------------------------------------------------------------------



9.15    Submission To Jurisdiction; Waivers. Each of the Company, the
Administrative Agent and the Banks hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
9.16    Acknowledgements. Each of the Company, the Administrative Agent and the
Banks hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Bank has any fiduciary
relationship to the Company, and the relationship between the Administrative
Agent and the Banks, on the one hand, and the Company, on the other hand, is
solely that of debtor and creditor;
(c)    the Administrative Agent, each Bank and their Affiliates may have
economic interests that conflict with those of the Company, its stockholders
and/or its Affiliates; and
(d)    no joint venture exists among the Banks or among the Company and the
Banks.

85

--------------------------------------------------------------------------------



9.17    WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY
COUNTERCLAIM THEREIN.
9.18    Effectiveness. This Agreement shall become effective on the date on
which all of the conditions set forth in subsection 4.1 have been satisfied or
waived by the Banks and all of the parties have signed a copy hereof (whether
the same or different copies) and shall have delivered the same to the
Administrative Agent pursuant to subsection 9.2 or, in the case of the Banks,
shall have given to the Administrative Agent written, facsimile or telex notice
(actually received) at such office that the same has been signed and mailed to
it.
9.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent or
any Bank hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than currency required to
be paid hereunder (the “Contract Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Bank of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Bank may in accordance with normal banking
procedures purchase the Contract Currency with the Judgment Currency. If the
amount of the Contract Currency so purchased is less than the sum originally due
to the Administrative Agent or such Bank in such Contract Currency, the Company
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Bank or the Person to whom such
obligation was owing against such loss. If the amount of the Contract Currency
so purchased is greater than the sum originally due to the Administrative Agent
or such Bank in such currency, the Administrative Agent and the Banks agree to
apply such excess to any Loans or other amounts then due and payable hereunder.







86

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


COMPANY:    THE WESTERN UNION COMPANY,
a Delaware corporation




By: /s/ Brad Windbigler    
Name:    Brad Windbigler
Title:    Senior Vice President & Treasurer







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
AND BANKS:
CITIBANK, N.A.,

as Administrative Agent, Issuing Lender and as a Bank




By: /s/ Richard Rivera    
Name:    Richard Rivera
Title:    Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Issuing Lender and as a Bank




By: /s/ Matthew C. White    
Name:    Matthew C. White
Title:    Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON,
as a Bank




By: /s/ John T. Smathers    
Name:    John T. Smathers
Title:    First Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as a Bank




By: /s/ Samuel Coward    
Name:    Samuel Coward
Title:    Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Bank




By: /s/ Marty McDonald    
Name:    Marty McDonald
Title:    Assistant Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank




By: /s/ Eugene Dreytser    
Name:    Eugene Dreytser
Title:    Assistant Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



BNP PARIBAS,
as a Bank




By: /s/ Joseph Mack    
Name:    Joseph Mack
Title:    Vice President
By: /s/ Todd Rodgers    
Name:    Todd Rodgers
Title:    Director







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Bank




By: /s/ Dominic Sorresso    
Name:    Dominic Sorresso
Title:    Authorized Signatory




By: /s/ Robert Robin    
Name:    Robert Robin
Title:    Authorized Signatory









Signature Page to Credit Agreement

--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Bank




By: /s/ Christopher C. Motley    
Name:    Christopher C. Motley
Title:    Senior Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as a Bank




By: /s/ David Lim    
Name:    David Lim
Title:    Authorized Signatory







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Bank




By: /s/ Victor Pierzchalski    
Name:    Victor Pierzchalski
Title:    Authorized Signatory







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Bank




By: /s/ Kaye Ea    
Name:    Kaye Ea
Title:    Managing Director




By: /s/ Gordon Yip    
Name:    Gordon Yip
Title:    Director









Signature Page to Credit Agreement

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank




By: /s/ Vipul Dhadda    
Name:    Vipul Dhadda
Title:    Authorized Signatory




By: /s/ Karim Rahimtoola    
Name:    Karim Rahimtoola
Title:    Authorized Signatory









Signature Page to Credit Agreement

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as a Bank




By: /s/ Ryan Durkin    
Name:    Ryan Durkin
Title:    Authorized Signatory







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



ING BANK N.V.,
as a Bank




By: /s/ Jan Dijkstra    
Name:    Jan Dijkstra
Title:    Managing Director




By: /s/ Louise G. Humme    
Name:    Louise G. Humme
Title:    Director







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Bank




By: /s/ Neha Desai    
Name:    Neha Desai
Title:    Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,
as a Bank




By: /s/ Eli Mou    
Name:    Eli Mou
Title:    Director







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY,
as a Bank




By: /s/ Molly Drennan    
Name:    Molly Drennan
Title:    Senior Vice President







Signature Page to Credit Agreement

--------------------------------------------------------------------------------



Schedule 1.1
BANKS AND COMMITMENTS


Lender
Revolving Commitments
Revolving Commitment Percentage
Citibank, N.A.


$185,000,000


11.20%
Bank of America, N.A.


$185,000,000


11.20%
The Bank of New York Mellon


$185,000,000


11.20%
Barclays Bank PLC


$155,000,000


9.40%
U.S. Bank National Association


$155,000,000


9.40%
Wells Fargo Bank, National Association


$155,000,000


9.40%
BNP Paribas


$70,000,000


4.20%
Canadian Imperial Bank of Commerce, New York Branch


$70,000,000


4.20%
Fifth Third Bank


$70,000,000


4.20%
Mizuho Bank, Ltd.


$70,000,000


4.20%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$70,000,000


4.20%
Credit Agricole Corporate and Investment Bank


$40,000,000


2.40%
Credit Suisse AG. Cayman Islands Branch


$40,000,000


2.40%
Goldman Sachs Bank USA


$40,000,000


2.40%
ING Bank N.V.


$40,000,000


2.40%
JPMorgan Chase Bank, N.A.


$40,000,000


2.40%
The Bank of Nova Scotia


$40,000,000


2.40%
The Northern Trust Company


$40,000,000


2.40%
Total:


$1,650,000,000


100.00%








1

--------------------------------------------------------------------------------



Schedule 3.6
MATERIAL LITIGATION


None.








--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF NOTE]
NOTE
$__________    ___________ __, 20__
FOR VALUE RECEIVED, the undersigned, THE WESTERN UNION COMPANY, a Delaware
corporation (the “Company”), hereby unconditionally promises to pay to [Name of
Bank] (or its registered assigns pursuant to Section 9.6(c) of the Credit
Agreement hereinafter referred to) (the “Bank”) on the Termination Date at the
office of Citibank, N.A. (“Citibank”), as Administrative Agent, located at 1615
Brett Road, Building #3, New Castle, Delaware 19720, in lawful money of the
United States of America and in immediately available funds, the principal
amount of [the Bank’s Commitment] ($_______________) or, if less, the aggregate
unpaid principal amount of all Loans made by the Bank to the Company pursuant to
the Credit Agreement, and to pay interest at such office, in like money, from
the date hereof on the unpaid principal amount of such Loans from time to time
outstanding at the rates and on the dates specified in subsection 2.9 of the
Credit Agreement.
The Bank is authorized to record, on the schedules annexed hereto and made a
part hereof or on other appropriate records of the Bank, the date, the Type and
the amount of each Loan made by the Bank, each continuation thereof, each
conversion of all or a portion thereof to a Loan of another Type, the date and
amount of each payment or prepayment of principal thereof, and, in the case of
LIBOR Loans, the length of each Interest Period with respect thereto. Any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of the Bank to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Company hereunder or under the Credit Agreement in respect of the Loans.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
September 29, 2015 (as the same may be amended, supplemented, modified, renewed
or replaced from time to time, the “Credit Agreement”), among the Company, the
Banks and the Issuing Lenders referred to therein and Citibank, as
Administrative Agent, and is entitled to the benefits thereof. Capitalized terms
used herein without definition have the meanings assigned to them in the Credit
Agreement.
This Note is subject to optional prepayment as provided in the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid in respect of this Note
shall become, or may be declared to be, immediately due and payable as provided
therein.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

1

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
THE WESTERN UNION COMPANY




By    
Title:







2

--------------------------------------------------------------------------------

Schedule 1 to
Note

LIBOR LOANS
Date
Amount of
LIBOR
Loan Made or
Converted to
Base Rate Loans
Interest Period
and LIBOR
Rate with
Respect
Thereto
Amount of
LIBOR
Loans
Converted to
Base Rate Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------

Schedule 2 to
Note

BASE RATE LOANS
Date
Amount of
Base Rate
Loans Made
or Converted
from LIBOR
Loans
Amount of
Base Rate
Loans
Converted
To LIBOR
Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------



EXHIBIT B
[FORM OF BORROWING CERTIFICATE]
Borrowing Certificate
THE WESTERN UNION COMPANY, a Delaware corporation (the “Company”), DOES HEREBY
CERTIFY as follows:
1.
This Certificate is delivered pursuant to Sections 2 and 3 and subsection 4.2 of
the Credit Agreement, dated as of September 29, 2015 (as the same may be
amended, supplemented, modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Company, the Banks and the Issuing Lenders
referred to therein and Citibank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement are used in this
Certificate as therein defined.

2.
The Company hereby gives notice of a requested borrowing under the Credit
Agreement as follows:

(i)
The Business Day of the requested borrowing is ________, ___.

(ii)
The Type(s) and initial Interest Period(s) for said Loans are set forth in
Schedule 1 hereto.

3.
Each of the representations and warranties made by the Company in the Credit
Agreement is true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality in the text
thereof, in which case such representations and warranties shall be true and
correct) on and as of the date of this Certificate as if made on and as of such
date (except any representation or warranty relating to or made expressly as of
specific date is true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality in the text
thereof, in which case such representations and warranties shall be true and
correct) solely with respect to and as of such specific date).

4.
No Default or Event of Default has occurred and is continuing on the date of
this Certificate or will occur after giving effect to the making of the
requested Loans.


1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Certificate on this ____ day
of __________, ____.




THE WESTERN UNION COMPANY




By:    
Name:
Title:







2

--------------------------------------------------------------------------------



Schedule 1 to
Borrowing Certificate




 
Amount
 
Types (LIBOR or Base Rate)
Initial Interest Period
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
 
 
Total Amount of Loans
 
 
 
 
 
 









--------------------------------------------------------------------------------



EXHIBIT C
[FORM OF OPINIONS OF COUNSEL]








--------------------------------------------------------------------------------

[westernunioncragmt201_image1.jpg]

September 29, 2015
Citibank, N.A., as Administrative Agent,
and each of the Banks listed on Schedule I hereto


I am Executive Vice President, General Counsel and Secretary of The Western
Union Company, a Delaware corporation (the “Company”). I have acted as counsel
to the Company in connection with the negotiation, execution and delivery of
that certain Credit Agreement (the “Credit Agreement”) dated as of September 29,
2015, among the Company as Borrower, the several banks and other financial
institutions party thereto as Banks, Citibank, N.A. and Bank of America, N.A.,
in their respective capacities as Issuing Lenders, Bank of America, N.A. and The
Bank of New York Mellon, as Syndication Agents, Barclays Bank PLC, U.S. Bank
National Association and Wells Fargo Bank, National Association, as
Documentation Agents, and Citibank, N.A., as administrative agent for the Banks
thereunder. Capitalized terms used herein without definition have the meanings
assigned to such terms in the Credit Agreement.
I have examined the Credit Agreement and such other documents, corporate
records, certificates of public officials and other instruments as I have deemed
appropriate, and such questions of law as I have considered relevant for
purposes of this opinion letter.
I have relied upon, and assumed the truth and accuracy of, all certificates,
documents and records supplied to me by the Company and of the representations
and warranties of the Company in the Credit Agreement with respect to the
factual matters set forth therein, and I have assumed the legal capacity of all
natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to me as originals, the conformity to original documents of
all documents submitted to me as certified or photostatic copies, the
authenticity of the originals of such copies and the truth and accuracy of all
certificates of public officials.
Based upon and subject to the foregoing, and based upon the facts and the laws
as of the date hereof, I am of the opinion that:
1.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all the requisite power
and the authority to execute, deliver and perform its obligations under the
Credit Agreement.

2.
The Credit Agreement has been duly authorized, executed and delivered by the
Company.

3.
Neither the execution and delivery of the Credit Agreement, nor the fulfillment
of or compliance with the terms and provisions thereof by the Company, will (i)
result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature


--------------------------------------------------------------------------------



September 29, 2015
Page 2



whatsoever upon any of the properties or assets of the Company, (ii) violate or
result in an event of default under any of the terms of the Company’s charter
documents or by-laws, any material indebtedness of the Company, any material
contract or instrument to which the Company is a party or by which it or its
property is bound, or any order, writ, injunction or decree of any court of
government instrumentality, to which the Company is subject or by which its
property is bound, or (iii) violate any Applicable Laws of the State of New
York.
As used in this opinion, “Applicable Laws” shall mean those Colorado State laws,
rules and regulations, as applicable, which (a) without having made any special
investigation as to the applicability of any specific law, rule or regulation,
are normally applicable to transactions of the type contemplated by the Credit
Agreement and (b) are not the subject of and expressly referred to in a specific
opinion herein, provided, that the term “Applicable Laws” shall not include
federal or state securities or blue sky laws, fraudulent conveyance or
fraudulent transfer laws, antifraud laws, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, commodities laws (including, without limitation, the
Commodity Exchange Act), or in each case any rules or regulations thereunder.
I am a member of the bar of the State of New York and the foregoing opinions are
limited to the laws of the State of New York, the Delaware General Corporation
Law and the Federal laws of the United States of America.
This opinion letter is furnished by me solely for the Administrative Agent and
the Banks’ benefit and the benefit of the Banks’ successors and permitted
assignees under the Credit Agreement and it may be not be relied upon, quoted
from or delivered to any person other than such successors and assignees, the
Administrative Agent and each Bank’s legal counsel and the legal counsel of such
successors and assignees, without my express written consent, provided that this
opinion letter may be disclosed to bank or other governmental regulatory
examiners with authority over a Bank on the condition that such disclosure is
for the purpose of confirming the existence of this opinion letter and that such
bank or other governmental regulatory examiners are not authorized to rely
hereon.
This opinion letter is being given as of the date hereof, and I assume no
obligation to update or supplement this opinion letter to reflect any facts or
circumstances which may hereafter come to my attention with respect to the
matters discussed herein, including any changes in applicable law which may
hereafter occur.
Sincerely,


--------------------------------------------------------------------------------

September 29, 2015
Page 3



John R. Dye
Executive Vice President, General Counsel and Secretary




--------------------------------------------------------------------------------

[westernunioncragmt201_image1.jpg]





List of Addressees
Citibank, N.A.
Bank of America, N.A.
The Bank of New York Mellon
Barclays Bank PLC
U.S. Bank National Association
Wells Fargo Bank, National Association
BNP Paribas
Canadian Imperial Bank of Commerce, New York Branch
Fifth Third Bank
Mizuho Bank, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Credit Agricole Corporate and Investment Bank
Credit Suisse AG. New York Branch
Goldman Sachs Bank USA
ING Bank N.V.
JPMorgan Chase Bank, N.A.
The Bank of Nova Scotia
The Northern Trust Company




--------------------------------------------------------------------------------

[sidleylogo.jpg]
SIDLEY AUSTIN LLP
787 SEVENTH AVENUE
NEW YORK, NY 10019
(212) 839 5300
(212) 839 5599 FAX
BEIJING
BOSTON
BRUSSELS
CENTURY CITY
CHICAGO
DALLAS
GENEVA
HONG KONG
HOUSTON
LONDON
LOS ANGELES
NEW YORK
PALO ALTO
SAN FRANCISCO


SHANGHAI
SINGAPORE
SYDNEY
TOKYO
WASHINGTON, D.C.
 
 
FOUNDED 1866
 
 




September 29, 2015
Citibank, N.A., as Administrative Agent, and each
   of the Banks listed on Schedule I hereto

Re:
The Western Union Company

Ladies and Gentlemen:
We have acted as special New York counsel to The Western Union Company, a
Delaware corporation (the “Company”), in connection with the Credit Agreement
(the “Credit Agreement”) dated as of September 29, 2015, among the Company as
Borrower, the several banks and other financial institutions party thereto as
Banks, Citibank, N.A. and Bank of America, N.A., in their respective capacities
as Issuing Lenders, Bank of America, N.A. and The Bank of New York Mellon, as
Syndication Agents, Barclays Bank PLC, U.S. Bank National Association and Wells
Fargo Bank, National Association, as Documentation Agents, and Citibank, N.A.,
as administrative agent for the Banks thereunder. This opinion letter is being
furnished to you at the request of the Company pursuant to Section 4.1(f) of the
Credit Agreement. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
In arriving at the opinions expressed below, we have examined the following:
(i)    the Credit Agreement;
(ii)    the Note, dated September 29, 2015, issued by the Company in favor of
Fifth Third Bank (the “Note” and together with the Credit Agreement, the “Loan
Documents”); and
(iii)    such other certificates, agreements, instruments and documents as we
have deemed relevant or necessary as the basis for the opinions hereinafter
expressed.
As used in this opinion, “Applicable Laws” shall mean those New York State or
United States Federal laws, rules and regulations, as applicable, which (a) in
our experience, without having made any special investigation as to the
applicability of any specific law, rule or regulation, are normally applicable
to transactions of the type contemplated by the Loan Documents and (b) are not
the subject of and expressly referred to in a specific opinion herein, provided,
that the term “Applicable Laws” shall not include federal or state securities or
blue sky laws (including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the Trust Indenture
Act of 1939, as amended or the Investment Company Act of 1940, as amended),
fraudulent conveyance or fraudulent transfer laws, antifraud laws, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, commodities laws
(including, without limitation, the Commodity Exchange Act), or in each case any
rules or regulations thereunder.
In our examination referred to above, we have assumed the legal capacity of all
natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as certified or photostatic copies, and the
authenticity of the originals of such copies. In rendering the opinions set
forth herein, we have relied upon, and assumed the truth and accuracy of,
factual matters set forth in certificates of






--------------------------------------------------------------------------------



the Company, documents and records supplied to us, the representations and
warranties of the Company in the Loan Documents, and certificates of public
officials. We have also assumed, with your permission and without independent
investigation, that:
(i)    each party to each of the Loan Documents is and at all relevant times has
been duly organized or formed, validly existing and in good standing under the
laws of its jurisdiction of organization or formation, and each such party has
and at all relevant times had the requisite power and authority to conduct its
business and to execute, deliver and perform its obligations under the Loan
Documents;
(ii)    the execution, delivery and performance of the Loan Documents by each
party thereto have been duly authorized by all necessary corporate or other
appropriate actions and proceedings on the part of each such party;
(iii)    the Loan Documents have been duly executed and delivered by, and
constitute the legal, valid and binding obligations of each party thereto,
enforceable against each such party in accordance with their terms (except that
no such assumption is made with respect to the Company to the extent expressly
addressed in Paragraph 1 below);
(iv)    none of the execution, delivery or performance of the Loan Documents by
any party thereto does or will (a) contravene or violate any provision of any
law, rule or regulation (except that no such assumption is made with respect to
the Company to the extent expressly addressed in Paragraph 2 below), (b)
contravene or violate any charter or other organizational document of such party
or (c) conflict or be inconsistent with, or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default in
respect of, or result in the creation or imposition of, or the obligation to
create or impose, any lien or security interest upon any of the property or
assets of such party under or in respect of the terms of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or other agreement,
contract or instrument to which such party is a party or by which its properties
or assets are bound or to which it may otherwise be subject; and
(v)    no consent, approval, authorization, order, filing, registration or
qualification of or with any Governmental Authority is required for the
execution, delivery or performance of the Loan Documents by any party thereto
(except that no such assumption is made with respect to the Company to the
extent expressly addressed in Paragraph 3 below).
Based upon and subject to the foregoing, and subject to the other comments,
qualifications and assumptions set forth herein, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that:
1.    Each of the Loan Documents constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
2.    The execution and delivery by the Company of the Loan Documents and the
performance by the Company of its obligations thereunder do not and will not
violate any Applicable Law of the State of New York or of the United States of
America (including, without limitation, Regulations U and X of the Federal
Reserve Board).
3.    The execution and delivery by the Company of the Loan Documents and the
performance by the Company of its obligations thereunder do not require any
consent, approval, or order of,


--------------------------------------------------------------------------------



authorization by, or filing, registration or qualification with, any
Governmental Authority under any Applicable Law applicable to the Company.
4.    The Company is not required to be registered as an “investment company” as
defined in the Investment Company Act of 1940, as amended.
The foregoing opinions are limited to the Applicable Laws of the State of New
York and the Applicable Laws of the United States of America (and, to the
limited extent specified in Paragraph 4 above, the U.S. Investment Company Act
of 1940, as amended).
Our opinions expressed above are subject to the following assumptions and
qualifications:
(i)    Our opinion in Paragraph 1 above is subject to (a) the effects of
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether enforcement
is sought in equity or at law), including the possible unavailability of
specific performance, injunctive relief or any other equitable remedy, (c)
concepts of materiality, reasonableness, good faith and fair dealing and (d)
limitations under applicable law or public policy on waivers of rights or
defenses.
(ii)    The enforceability of Section 9.5 (Payment of Expenses) of the Credit
Agreement (and any similar provisions contained elsewhere in the Credit
Agreement or in any other Loan Document) may be limited by (a) laws (including
any United States federal or state securities law, rule or regulation) rendering
unenforceable indemnification contrary to any such laws, rules or regulations
and the public policy underlying such laws, rules or regulations, (b) laws
limiting the enforceability of provisions exculpating or exempting a party from,
or requiring indemnification or contribution of a party against, liability for
its own gross negligence, misconduct or bad faith or the gross negligence,
misconduct or bad faith of its agents, and (c) laws requiring collection and
enforcement costs (including fees and disbursements of counsel) to be
reasonable.
(iii)    No opinion is expressed herein as to the enforceability of any
provision of the Credit Agreement or any other Loan Document that purports to
establish or may be construed to establish any evidentiary standards.
(iv)    No opinion is expressed herein as to the enforceability of provisions in
the Credit Agreement or in any other Loan Document to the effect that terms may
not be waived or modified except in writing.
(v)    No opinion is expressed herein as to the effect of the laws of any
jurisdiction in which the Administrative Agent or any Bank is located (other
than the State of New York) that limit the interest, fees or other charges the
Administrative Agent or any such Bank may impose.
(vi)    No opinion is expressed herein as to Section 9.7 (Adjustments; Set-Off),
Section 9.15(c) (Submission to Jurisdiction; Waivers), Section 9.17 (Waivers of
Jury Trial) or Section 9.19 (Judgment Currency) of the Credit Agreement (or any
similar provision contained in any other Loan Document).


--------------------------------------------------------------------------------



(vii)    We express no opinion as to the effect of (1) the compliance or
noncompliance of any party to the Loan Documents with any state or federal laws
or regulations applicable to that party because of that party’s business, (2)
the failure of any party to the Loan Documents to be authorized to conduct
business in any jurisdiction, or (3) compliance or non-compliance by any party
to the Loan Documents, as a result of future discretionary acts by such party,
with any provision of the Loan Documents.
In rendering our opinion set forth in Paragraph 1 above, as it pertains to the
enforceability of the provisions contained in Section 9.14 (Governing Law) of
the Credit Agreement (and any similar provisions contained in any of the other
Loan Documents) pursuant to which the parties thereto agree that the laws of the
State of New York shall govern such documents, we have relied on Section 5-1401
of the New York General Obligations Law, which states in pertinent part that,
“The parties to any contract, agreement or undertaking, contingent or otherwise,
in consideration of, or relating to any obligation arising out of a transaction
covering in the aggregate not less than two hundred fifty thousand dollars, . .
. may agree that the law of this state shall govern their rights and duties in
whole or in part, whether or not such contract, agreement or undertaking bears a
reasonable relation to this state.” We express no opinion as to the extent of
the connections of the parties to the Loan Documents or the transactions
contemplated thereby to New York State. We express no opinion as to the validity
of the choice of New York law provisions in the Loan Documents except insofar as
enforcement of the Loan Documents is sought in the courts of the State of New
York. For the purposes of our opinion set forth in Paragraph 1 above in respect
of the Loan Documents, as it pertains to the enforceability of the provisions
contained in Section 9.14 of the Credit Agreement (and any similar provisions
contained in any of the Loan Documents) pursuant to which the parties thereto
agree that the laws of the State of New York shall govern such documents, we
have assumed that the parties did not enter into any Loan Document with
knowledge or deliberate ignorance of the illegality of such document in its
place of performance.
In rendering our opinion set forth in Paragraph 1 above, as it pertains to the
enforceability of certain provisions contained in Section 9.15 (Submission to
Jurisdiction; Waivers) of the Credit Agreement (and any similar provisions
contained in any of the Loan Documents) to the extent they relate to the
submission by the parties thereto to the jurisdiction of the United States
District Court for the Southern District of New York, we do not express any
opinion as to whether the United States District Court for the Southern District
of New York would have subject matter jurisdiction over an action or proceeding
arising out of or relating to any Loan Document, or the enforcement of any
judgment, if there were not diversity of citizenship between the parties under
28 U.S.C. §1332. In connection with the provisions of the Loan Documents which
relate to forum selection (including any waiver of any objection to venue in any
court or of any objection that a court is an inconvenient forum), we note that,
under Section 510 of the New York Civil Practice Law and Rules, a New York state
court may have discretion to transfer the place of trial and, under 28 U.S.C.
§1404(a), a United States District Court has discretion to transfer an action
from one United States District Court to another, and can exercise such
discretion sua sponte. In rendering our opinion in Paragraph 1 above with
respect to Section 9.15 of the Credit Agreement (and any similar provisions


--------------------------------------------------------------------------------



contained in any of the Loan Document), we express no opinion as to whether an
action could be brought in any court other than those specified therein.
With respect to our opinion in Paragraph 4 above, we have relied exclusively as
to factual matters on a certificate of the Company dated the date of this
letter.
Our opinions are premised upon there not being any facts or circumstances
relevant to the opinions set forth herein not disclosed in the statements of
governmental officials, representations made in or pursuant to the Credit
Agreement and certificates of appropriate representatives of the Company upon
which we have relied, as noted above.
This opinion is being furnished only to you in connection with the execution and
delivery of the Credit Agreement and is solely for your benefit and may not be
relied upon by you for any other purpose or relied upon by any other person,
firm or entity for any purpose or used, circulated, quoted or otherwise referred
to for any purpose without our prior express written consent; provided that
assignees that become Banks party to the Credit Agreement pursuant to Section
9.6(b) thereof may rely on this opinion as if addressed to them on the date
hereof, on the condition and understanding that (i) this opinion letter speaks
only as of the date hereof as described below and (ii) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time such person becomes an assignee, including any changes in law, facts
or any other developments known to or reasonably knowable by such person at such
time; and provided further that this opinion letter may be disclosed to bank or
other governmental regulatory examiners with authority over a Bank on the
condition that such disclosure is for the purpose of confirming the existence of
this opinion letter and that such bank or other governmental regulatory
examiners are not authorized to rely hereon.
This opinion is being given as of the date hereof, and we assume no obligation
to update or supplement this opinion to reflect any facts or circumstances which
may hereafter come to our attention with respect to the matters discussed
herein, including any changes in applicable law which may hereafter occur.


Very truly yours,




--------------------------------------------------------------------------------



Schedule I


Banks




Citibank, N.A.
Bank of America, N.A.
The Bank of New York Mellon
Barclays Bank PLC
U.S. Bank National Association
Wells Fargo Bank, National Association
BNP Paribas
Canadian Imperial Bank of Commerce, New York Branch
Fifth Third Bank
Mizuho Bank, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Credit Agricole Corporate and Investment Bank
Credit Suisse AG. Cayman Islands Branch
Goldman Sachs Bank USA
ING Bank N.V.
JPMorgan Chase Bank, N.A.
The Bank of Nova Scotia
The Northern Trust Company






--------------------------------------------------------------------------------



EXHIBIT D
[FORM OF COMMITMENT TRANSFER SUPPLEMENT]
COMMITMENT TRANSFER SUPPLEMENT
This Commitment Transfer Supplement (the “Commitment Transfer Supplement”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Commitment Transfer Supplement as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Bank)][the respective Assignors (in their respective capacities as Banks)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Commitment Transfer Supplement, without
representation or warranty by [the][any] Assignor.
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

1

--------------------------------------------------------------------------------



1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower(s):    ______________________________
4.
Administrative Agent:    ______________________, as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of September 29, 2015, among
The Western Union Company, the Banks parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto

6.    Assigned Interest[s]:
Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate Amount of Commitment/Loans for all Banks8
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans9
CUSIP Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[7.    Trade Date:    ______________]10 








5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



2

--------------------------------------------------------------------------------



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Commitment Transfer Supplement are hereby agreed to:
ASSIGNOR[S] 11 
[NAME OF ASSIGNOR]
By:     
Title:
[NAME OF ASSIGNOR]
By:     
Title:
ASSIGNEE[S]12 
[NAME OF ASSIGNEE]
By:     
Title:
[NAME OF ASSIGNEE]
By:     
Title:
[Consented to and]13 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By:     
Title:
[Consented to:]14
[NAME OF RELEVANT PARTY]
By:     
Title:


11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Company and/or other parties (e.g.,
Issuing Lender) is required by the terms of the Credit Agreement.

3

--------------------------------------------------------------------------------



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
COMMITMENT TRANSFER SUPPLEMENT
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Commitment Transfer Supplement and
to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Commitment Transfer Supplement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.6(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.6(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Bank
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Commitment Transfer Supplement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Commitment Transfer Supplement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Commitment Transfer
Supplement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with

4

--------------------------------------------------------------------------------



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Commitment Transfer Supplement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Commitment Transfer Supplement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Commitment
Transfer Supplement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Commitment Transfer
Supplement. This Commitment Transfer Supplement shall be governed by, and
construed in accordance with, the law of the State of New York.







5

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE


TO:        Citibank, N.A., as Administrative Agent
        
RE:
Credit Agreement dated as of September 29, 2015 among The Western Union Company
(the “Company”), the Banks and the Issuing Lenders referred to therein and
Citibank, N.A., as Administrative Agent (as the same may be amended,
supplemented, modified, renewed or replaced from time to time, the “Credit
Agreement”)



DATE:        ____________, 20___
______________________________________________________________________________


Pursuant to the terms of the Credit Agreement, I, __________________, [Chief
Financial Officer/ Treasurer/ Assistant Treasurer] of The Western Union Company,
hereby certify that, as of the fiscal quarter ending __________, 20__, the
statements and calculations below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the
Agreement):


1.    Compliance with Section 6.6:
Ratio of EBITDA to Interest Expense


a.    EBITDA (see attached)                        $            


b.    interest expense                    $            


c.    Ratio of EBITDA to interest expense            ________ : ________


Maximum Allowed:    3.00 : 1.00.


2.    No Default or Event of Default exists except as indicated on a separate
page attached hereto, together with an explanation of the action taken or
proposed to be taken by the Company with respect thereto.




THE WESTERN UNION COMPANY




By:                         
Name:                         
Title:                         

6

--------------------------------------------------------------------------------



EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)


 
EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Four Quarters
Ended
__________
net income (or net loss)
 
 
 
 
 
+ interest expense
 
 
 
 
 
+ income tax expense
 
 
 
 
 
+ depreciation, expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ non-cash deductions, losses or charges
 
 
 
 
 
- extraordinary gains
 
 
 
 
 
= EBITDA
 
 
 
 
 












7

--------------------------------------------------------------------------------



EXHIBIT F
[FORM OF COMMITMENT INCREASE SUPPLEMENT]
COMMITMENT INCREASE SUPPLEMENT
[DATE]
Citibank, N.A., as Administrative Agent
for the Banks referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Ladies and Gentlemen:


The undersigned, The Western Union Company (“we” or the “Company”), refers to
the Credit Agreement, dated as of September 29, 2015 (as the same may be
amended, supplemented, modified, renewed or replaced from time to time, the
“Credit Agreement”), among the Company, the Banks and the Issuing Lenders
referred to therein and Citibank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The Bank identified on Schedule 1 hereto (the “Increasing Lender”), the
Administrative Agent and the Company hereby agree as follows:
(i)    As of the Effective Date (as defined below), the Increasing Lender hereby
[makes a Commitment to the Company of]1 
[increases its Commitment to the Company by]2 the principal amount set forth in
Schedule 1 hereto (the “Increased Commitment”). From and after the Effective
Date the Increasing Lender will be a Bank under the Credit Agreement with
respect to the Increased Commitment.








1 Use if the Increasing Lender is not then a Lender under the Credit Agreement.
    2 Use if the Increasing Lender is then a Lender under the Credit Agreement.



1    



--------------------------------------------------------------------------------





(ii)    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in, or in connection with, the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, the
Credit Agreement or any other instrument or document furnished pursuant thereto
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the Banks or the
performance or observance by the Company or the Banks of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto. Upon the request of the Increasing Lender,
the Company will issue a new Note or Notes payable to the Increasing Lender or,
if the Increasing Lender is then a Bank under the Credit Agreement, issue a new
Note or Notes payable to the Increasing Lender in exchange for any existing
Notes held by the Increasing Lender, in each case in amounts which reflect the
aggregate Commitment of the Increasing Lender after giving effect to the
increase in the Commitments pursuant to this Commitment Increase Supplement.
(iii)    The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to subsections 5.1(a) and 5.1(b)
thereof (or if none of such financial statements shall have then been delivered,
then copies of the financial statements referred to in subsection 3.1 thereof)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Commitment Increase
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement or any
other instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Bank; and (f) if the Increasing Lender is organized
under the laws of a jurisdiction other than the United States or any state
thereof and is not then a Bank under the Credit Agreement such Increasing
Lender, concurrently with the Effective Date, (i) represents (for the benefit of
the Administrative Agent and the Company) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent or the
Company with respect to any payments to be made to such Increasing Lender in
respect of the Loans, (ii) furnishes to the Administrative Agent (and,

1

--------------------------------------------------------------------------------



in the case of any Increasing Lender registered in the Register, the Company)
either U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E or U.S. Internal
Revenue Service Form W-8ECI or successor applicable form (wherein such
Increasing Lender claims entitlement to complete exemption from U.S. federal
withholding tax on all interest payments hereunder) and (iii) agrees (for the
benefit of the Administrative Agent and the Company) to provide the
Administrative Agent (and, in the case of any Increasing Lender registered in
the Register, the Company) a new Form W-8BEN or W-8BEN-E or Form W-8ECI or
successor applicable form upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such Increasing
Lender, and to comply from time to time with all applicable U.S. laws and
regulations with regard to such withholding tax exemption.
(iv)    The effective date of this Commitment Increase Supplement shall be the
Effective Date of Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of, and the consent by the Company
and the Administrative Agent to, this Commitment Increase Supplement, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Agent).
(v)    Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, facility fees and other
amounts) to the Increasing Lender for amounts which has accrued on and
subsequent to the Effective Date.
(vi)    From and after the Effective Date the Increasing Lender shall be a party
to the Credit Agreement with respect to the Increased Commitment and any then
existing Commitment made by it under the Credit Agreement and, to the extent
provided in this Commitment Increase Supplement, have the rights and obligations
of a Bank thereunder and shall be bound by the provisions thereof.
(vii)    THIS COMMITMENT INCREASE SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.





2

--------------------------------------------------------------------------------






3

--------------------------------------------------------------------------------



Schedule 1
to Commitment Increase Supplement
Name of Increasing Lender:    ______________________________


Effective Date of Increased
Commitment:    ____________________






Principal Amount
of Increased Commitment


$_______________


Total Amount of
Commitment (Including
Increased Commitment)
of Increasing Lender


$_______________




[Name of Increasing Lender]
By:_______________________________
Title:




Aggregate Commitments
of All Banks (including
Increased Commitment)


$_______________


Accepted:


THE WESTERN UNION COMPANY    CITIBANK, N.A. , as Administrative Agent
    




By:            By:        
Title:    Title






--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



EXHIBIT G-1
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 29, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Western Union Company, Citibank, N.A., and each lender
from time to time party thereto.
Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:        
Name:        
Title:        
Date: ________ __, 20[__]


--------------------------------------------------------------------------------



EXHIBIT G-2
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 29, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Western Union Company, Citibank, N.A., and each lender
from time to time party thereto.
Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:        
Name:        
Title:        
Date: ________ __, 20[__]


--------------------------------------------------------------------------------



EXHIBIT G-3
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of September 29, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Western Union Company, Citibank, N.A., and each lender
from time to time party thereto.
Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:        
Name:        
Title:        
Date: ________ __, 20[__]


--------------------------------------------------------------------------------





EXHIBIT G-4
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of September 29, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Western Union Company, Citibank, N.A., and each lender
from time to time party thereto.
Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF BANK]
By:        
Name:        


--------------------------------------------------------------------------------



Title:        
Date: ________ __, 20[__]


